             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 1 of 62

                                                                            Honorable James L. Robart


 1
 2
 3
 4

 5
 6
 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                          No. 2:18-cv-01543-JLR
 9
                            Plaintiff,                         BOMBARDIER INC.’S ANSWER
10                                                             TO MITSUBISHI AIRCRAFT
                    v.
                                                               CORPORATION AMERICA
11
     MITSUBISHI AIRCRAFT CORPORATION,                          INC.’S COUNTERCLAIMS
12   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                          Defendants.
18
19          Plaintiff Bombardier Inc. (“Plaintiff” or “Bombardier”), by and through its undersigned

20   counsel, answers the Counterclaims filed on January 28, 2019 (Dkt. # 105) by Mitsubishi

21   Aircraft Corporation America Inc. (“MITAC America” or “Defendant”) as follows:

22                                  ANSWER TO COUNTERCLAIMS

23                                         GENERAL DENIAL

24          Unless expressly admitted below, Bombardier denies each and every allegation MITAC

25   America has set forth in its Counterclaims, per Fed. R. Civ. P. 8(b)(3).

26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 1
              Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 2 of 62




 1                RESPONSE TO MITAC AMERICA’S SPECIFIC ALLEGATIONS

 2           The numbered paragraphs below correspond to the numbered paragraphs in the

 3   Counterclaims.

 4                                          I.      INTRODUCTION 1

 5           1.       Since 2015, Bombardier has engaged in a multifaceted scheme to expand its

 6   power within the regional jet market by impeding the entrance of a new competing aircraft: the

 7   Mitsubishi Regional Jet (“MRJ”). Through a series of interrelated actions directed at MITAC

 8   America and other companies and individuals involved in the MRJ’s development and

 9   certification, Bombardier has attempted to prevent or delay competition from the MRJ by

10   denying access to a critical development input—the skill and know-how of experienced

11   aerospace professionals—and by tainting the image of the MRJ among purchasers of regional

12   jets. Bombardier’s anticompetitive aims are clear: to increase its market share and revenues by

13   causing prospective MRJ customers to instead purchase Bombardier’s competing Canadair

14   Regional Jets (“CRJs”) or extend the lives of in-service CRJs through the purchase of parts,

15   maintenance, and other aftermarket services from Bombardier.

16           Response to Paragraph 1: Bombardier denies all allegations in Paragraph 1.

17           2.       Bombardier’s scheme has included a series of actions intended to delay and

18   disrupt the development, certification, and sale of the MRJ. Over the course of the past three

19   years, Bombardier has: (1) levied baseless threats and accusations against MITAC America and

20   others involved in developing the MRJ—including Mitsubishi Aircraft Corporation (“MITAC”),

21   Mitsubishi Heavy Industries, Ltd. (“MHI”), Aerospace Testing Engineering & Certification, Inc.

22   (“AeroTEC”), and those companies’ current and prospective employees—in order to restrict the

23   free flow of skilled labor; (2) made threats against its own employees to deter them from

24   accepting employment on the MRJ program; (3) attempted to coerce MITAC America, MITAC,

25
                1 For ease of reference, Bombardier has reproduced the headings MITAC America used in its
26   Counterclaims. To the extent these headings contain any allegations or characterizations, Bombardier denies the
     truth, if any, of those allegations or characterizations.
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 2
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 3 of 62




 1   and AeroTEC to enter into per se unlawful no-poaching agreements in order to undermine

 2   recruitment and hiring activities in support of the MRJ program; (4) threatened the long-standing

 3   supply relationship between MHI and Bombardier in an attempt to achieve its illicit ends; and (5)

 4   initiated this litigation in a further effort to delay the MRJ program, undermine prospective

 5   customers’ and suppliers’ confidence in the MRJ, and impair the efforts of MITAC America and

 6   MITAC to sell the MRJ during a critical period for regional jet services.

 7          Response to Paragraph 2: Bombardier denies all allegations in Paragraph 2.

 8          3.      The purported justifications for Bombardier’s demands have changed over time,

 9   but the purpose and intended effect of its conduct have been consistent, as demonstrated by

10   Bombardier’s own statements confirming its intent to block competition from the MRJ. This

11   litigation is the latest in a series of efforts taken by Bombardier to blunt an emerging competitive

12   threat in an attempt to monopolize the regional jet market. Bombardier’s anticompetitive conduct

13   violates the Sherman Act and the Washington Consumer Protection Act.

14          Response to Paragraph 3: Bombardier denies all allegations in Paragraph 3.

15                                        II.     THE PARTIES

16          4.      Counterclaim Plaintiff MITAC America is a Delaware corporation with its

17   principal place of business in Seattle, Washington. MITAC America is a wholly-owned

18   subsidiary of MITAC, a Japanese corporation. MITAC is a subsidiary of MHI, also a Japanese

19   corporation. Together, these companies are referred to herein as “Mitsubishi.”

20          Response to Paragraph 4: Admitted to the extent that MITAC America is a Delaware

21   corporation. Bombardier lacks knowledge or information sufficient to form a belief about the

22   truth of the remaining allegations in Paragraph 4 and therefore denies them.

23          5.      Counterclaim Defendant Bombardier, on information and belief, is a corporation

24   organized and existing under the laws of the province of Quebec, Canada, with its principal place

25   of business in Montreal, Quebec, Canada.

26          Response to Paragraph 5: Admitted.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 3
               Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 4 of 62




 1                                 III.   JURISDICTION AND VENUE

 2            6.       MITAC America brings its claims against Bombardier under Section 2 of the

 3   Sherman Antitrust Act, 15 U.S.C. § 2, and the Washington Consumer Protection Act, RCW ch.

 4   19.86.

 5            Response to Paragraph 6: Bombardier admits that MITAC America purports to bring

 6   an action under Section 2 of the Sherman Antitrust Act, 15 U.S.C. § 2, and the Washington

 7   Consumer Protection Act, RCW ch. 19.86, but denies it has violated either the Sherman Act or

 8   the Washington Consumer Protection Act.

 9            7.       The Court has subject-matter jurisdiction over MITAC America’s counterclaims

10   under 15 U.S.C. § 2 pursuant to 28 U.S.C. §§ 1331 and 1337. The Court has subject-matter

11   jurisdiction over MITAC America’s counterclaims under Washington state law pursuant to 28

12   U.S.C. § 1367 because the state-law claims arise out of the same case or controversy as gives rise

13   to MITAC America’s counterclaims under the Sherman Act.

14            Response to Paragraph 7: Paragraph 7 asserts legal conclusions to which no responses

15   are required. To the extent responses are required, Bombardier denies all allegations in

16   Paragraph 7.

17            8.       The Court has personal jurisdiction over Bombardier because Bombardier

18   consented to the Court’s jurisdiction over it by filing this action in this Court and because

19   Bombardier has committed unlawful acts within Washington that give rise to the causes of action

20   alleged herein.

21            Response to Paragraph 8: Paragraph 8 asserts legal conclusions to which no responses

22   are required. To the extent any response is required, Bombardier consents to the personal

23   jurisdiction of this Court for the limited purposes of contesting MITAC America's

24   Counterclaims. Bombardier denies the remaining allegations in Paragraph 8.

25            9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

26   substantial part of the events or omissions giving rise to the claims asserted herein occurred

27   within this judicial district and pursuant to 28 U.S.C. § 1391(c) because Bombardier is not a

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 4
              Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 5 of 62




 1   resident of any judicial district and Bombardier is subject to the court’s personal jurisdiction,

 2   including by virtue of Bombardier’s filing of this action in this Court.

 3           Response to Paragraph 9: Paragraph 9 asserts legal conclusions to which no responses

 4   are required. To the extent any response is required, Bombardier admits that it brought suit

 5   against Defendants in this action. Bombardier denies the remaining allegations in Paragraph 9.

 6                                   IV. FACTUAL BACKGROUND

 7   A.      Mitsubishi’s Efforts to Enter the Regional Jet Market

 8           10.    Regional jets are single-aisle, turbofan-powered commercial aircraft with seating

 9   capacity for 50 to 100 passengers and flight ranges up to approximately 2,500 nautical miles.

10           Response to Paragraph 10: Bombardier admits that regional jets may have a single

11   aisle, may be turbofan-powered, may have seating capacity for 50 to 100 passengers, and/or may

12   have flight ranges of up to approximately 2,500 nautical miles. The allegations of Paragraph 10

13   purport to be MITAC America's definition of “regional jets.” Bombardier denies that such

14   definition is the only manner in which to define regional jets and further denies that it is the

15   proper definition for purposes of identifying any particular market for MITAC America's

16   counterclaims. To the extent there are remaining allegations in Paragraph 10, Bombardier denies

17   them.

18           11.    The first regional jets entered service in 1992 when Bombardier began delivery of

19   its Canadair Regional Jet (“CRJ”). Prior to introduction of the CRJ100, demand for short to

20   medium-range aircraft had increased due in part to U.S. airlines’ increasing use of a hub-and

21   spoke system (which increased the number of flights between larger “hub” airports and smaller

22   “spoke” airports) after passage of the 1978 Airline Deregulation Act. Neither turboprop airplanes

23   nor existing jets were capable of meeting the market demand for fast, efficient, quiet, and smooth

24   midsized aircraft needed to service an increasing number of routes worldwide. As the first jet

25   capable of filling the gap between the operating capabilities of short-haul turboprop airplanes

26   and larger capacity, longer range jets, the CRJ100 quickly surpassed analysts’ sales expectations

27   and established Bombardier’s position as the leader in the regional jet market.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 5
              Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 6 of 62




 1          Response to Paragraph 11: Admitted only that the CRJ100 entered service in 1992.

 2   The remaining allegations of Paragraph 11 constitute opinion to which no response is required.

 3   To the extent any response is required; Bombardier lacks knowledge or information sufficient to

 4   form a belief as to the truth, if any, of the allegations and therefore denies them.

 5          12.     Bombardier was the sole manufacturer of regional jets until late 1996, when

 6   Brazilian jet maker Embraer SA (“Embraer”) delivered its first Embraer Regional Jet (“ERJ”).

 7   Since then, Bombardier and Embraer have dominated the market for regional jets, accounting for

 8   89% of in-service regional jets worldwide over the past decade, and as of 2018. British

 9   Aerospace and Fokker briefly attempted to compete with Bombardier and Embraer in the

10   regional jet market, but neither succeeded in gaining a foothold and both ultimately ceased

11   manufacturing regional jets. Russian-based United Aircraft Corporation and Chinese state-owned

12   Commercial Aircraft Corporation of China have made some inroads in their home markets but

13   together only account for approximately 4% of in-service regional jets as of 2018.

14          Response to Paragraph 12: Bombardier lacks knowledge or information sufficient to

15   form a belief as to the truth, if any, of the allegations in Paragraph 12 and therefore denies them.

16          13.     The barriers faced by new entrants into the regional jet market are significant. As

17   explained further below, these barriers include the cost of developing a regional jet, the

18   complexity of the development and certification process, manufacturing requirements and costs,

19   the challenges of earning customer trust for a new aircraft, and the costs associated with an

20   airline’s decision to switch to a new manufacturer’s aircraft. Among the many barriers to entry is

21   the finite supply of engineers with the skills and know-how necessary to the development and

22   certification of commercial jets. Restrictions on the mobility of employees with these specialized

23   skills and know-how can serve as an additional barrier to entry.

24          Response to Paragraph 13: The allegations of Paragraph 13 constitute opinion to which

25   no response is required; to the extent any response is required, Bombardier lacks knowledge or

26   information sufficient to form a belief as to the truth, if any, of the allegations and therefore

27   denies them.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 6
              Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 7 of 62




 1           14.     Due to the limited supply and vital importance of engineers with specialized skills

 2   and know-how, aircraft manufacturers (including companies seeking to enter the market)

 3   frequently seek to recruit and hire such employees from other aerospace companies. For

 4   example, when Bombardier was developing its own expertise in support of certification of the

 5   CRJ100, it recruited heavily from British Aerospace, which at the time was a leading jet

 6   manufacturer. Similarly, in 1997—the year after Embraer began competing against Bombardier

 7   in the regional jet market—Bombardier recruited and hired at least a dozen engineers from

 8   Embraer. More recently, Bombardier hired at least 50 experienced aeronautical engineers from

 9   Embraer to work on the development of its CSeries family of narrowbody jets. On information

10   and belief, Bombardier recruited and hired these Embraer employees so that Bombardier could

11   benefit from the specialized skills and know-how that the employees had developed through their

12   work on Embraer jets. On information and belief, Embraer likewise has hired skilled employees

13   from Bombardier.

14           Response to Paragraph 14: Bombardier admits that aircraft manufacturers recruit and

15   hire employees from other aerospace companies. Bombardier further admits that it and other

16   aerospace companies have properly sought to recruit engineers with specialized skills and know-

17   how in various aspects of aircraft development and design. Bombardier denies the allegation of

18   Paragraph 14 to the extent they imply that Bombardier has engaged in recruiting and hiring

19   practices that are improper or that have harmed a competitor. In addition, Bombardier denies the

20   remaining allegations in Paragraph 14 because it lacks knowledge or information sufficient to

21   form a belief as to the truth of those allegations, if any.

22           15.     In March 2008, MHI announced the launch of a program to develop the MRJ, a

23   next-generation regional jet that seeks to be the most efficient, comfortable, and reliable

24   commercial aircraft of its type to ever take flight. MITAC and MITAC America were formed in

25   2008 to lead the MRJ program, including the development, marketing, and sale of the MRJ. The

26   MRJ is being designed to burn 20% less fuel and make 40% less noise compared to existing

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 7
                 Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 8 of 62




 1   regional jets. As such, the MRJ is expected to pose formidable competition to Bombardier in the

 2   regional jet market.

 3           Response to Paragraph 15: Bombardier admits only that a program to develop the MRJ

 4   was announced in or about 2008. Bombardier lacks knowledge or information sufficient to form

 5   a belief as to the truth, if any, of the remaining allegations of Paragraph 15 and therefore denies

 6   them.

 7           16.      The MRJ is a “clean sheet” aircraft, which means the design is new, not based on

 8   a prior previously certified plane. Development and certification of a clean sheet aircraft is a

 9   complex, costly, and lengthy process. As Bombardier acknowledges in its complaint, even

10   experienced manufacturers typically spend several billion dollars and upwards of ten years

11   bringing a clean sheet aircraft from concept and design to commercialization and flight. (See

12   Dkt. 1 at ¶¶ 24-27.) Unexpected setbacks and delays during the development process are also not

13   atypical. Certification flight testing of the MRJ is currently expected to begin in early 2019 with

14   the MRJ entering into service in 2020.

15           Response to Paragraph 16: Bombardier admits that the MRJ is a clean sheet aircraft

16   and that bringing a clean sheet aircraft from concept and design to commercialization and flight

17   can be a complex and costly process. Paragraph 16 also contains characterizations of a document

18   that speaks for itself. Bombardier lacks sufficient information to form a belief as to the truth, if

19   any, of all other allegations of Paragraph 16 and therefore denies them.

20           17.      The MRJ will be the first all-new commercial jet developed in large part by a

21   Japanese company since the 1960s. Consequently, at the time the MRJ program was launched,

22   few individuals in Japan possessed expertise related to the development and certification of

23   aircraft.

24           Response to Paragraph 17: Paragraph 17 contains allegations that assume facts and

25   future events, and on at least that basis, Bombardier denies the allegations in the first sentence of

26   Paragraph 17. Bombardier lacks sufficient information as to the truth of the second sentence in

27   Paragraph 17 and therefore denies it.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 8
              Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 9 of 62




 1           18.     To support their efforts to bring the MRJ to market, including by obtaining

 2   required certification from regulatory authorities in the United States, Japan, Canada, and

 3   Europe, MITAC and MITAC America have sought to obtain expert assistance from outside

 4   Japan. Since mid-2014, MITAC has partnered with AeroTEC, a company based in Seattle,

 5   Washington that specializes in the testing, engineering, and certification of aircraft for its clients.

 6   In July 2015, MITAC America opened its Seattle Engineering Center to assist in testing and

 7   certification efforts for the MRJ. The following summer, in August 2016, MITAC America

 8   opened a Flight Test Center in Moses Lake, Washington.

 9           Response to Paragraph 18: Bombardier admits the allegations in Paragraph 18 to the

10   extent that Bombardier is aware that MITAC and MITAC America have sought and obtained

11   expert assistance from outside Japan to support their efforts to bring the MRJ to market.

12   Bombardier further admits that MITAC purports to have partnered with AeroTEC. Bombardier

13   lacks knowledge or information sufficient to form a belief as to the truth, if any, of all other

14   allegations of Paragraph 18 and therefore denies them.

15           19.     In order to meet their human resources needs, MITAC, MITAC America, and

16   AeroTEC have undertaken efforts to recruit and hire individuals with specialized skill and know-

17   how related to the development and certification of regional jets.

18           Response to Paragraph 19: Bombardier admits that the named entities have undertaken

19   efforts to recruit and hire individuals with specialized skill and know-how related to the

20   development and certification of regional jets. Bombardier lacks knowledge or information

21   sufficient to form a belief as to the truth, if any, of the remaining allegations of Paragraph 19 and

22   therefore denies it.

23           20.     As detailed further below, beginning in 2015, AeroTEC advertised that it was

24   hiring for positions related to flight testing of the MRJ, held job fairs to identify potential

25   candidates, and engaged in other recruitment activities both through recruiters and via direct

26   communications with potential hires.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 9
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 10 of 62




 1          Response to Paragraph 20: Admitted that AeroTEC has engaged in substantial

 2   recruiting activity related to the MRJ. Bombardier lacks sufficient information to form a belief

 3   regarding any further allegations in this paragraph, such as when recruiting activities began.

 4          21.     In 2016, MITAC and MITAC America sought to recruit and hire over 200 aircraft

 5   system engineers to work on certification activities of the MRJ aircraft. As part of their efforts,

 6   the companies held eight job fairs in cities throughout North America in 2016: Wichita, Kansas

 7   (May 6-7), Anaheim, California (June 18-19), Dallas, Texas (June 24-25), Montreal, Quebec

 8   (July 15-16), and Seattle, Washington (July 30-31, August 19-20, October 28, and December 3).

 9   Those cities were chosen because each was well-known to be the home of sizeable aerospace

10   companies and thus job fairs in those cities were expected to result in sizeable pools of qualified

11   job applicants. Through the eight job fairs held in 2016, MITAC hired a total of 28 employees, 9

12   of whom had previously been employed by Bombardier.

13          Response to Paragraph 21: Admitted to the extent a) that in 2016 MITAC and MITAC

14   America sought to recruit and hire engineers to work on certification activities of the MRJ

15   aircraft, b) that MITAC and MITAC America organized a “job fair” in Montreal, Quebec for

16   July 15-16, 2016, c) that the North American cities listed have aerospace companies, and d) that

17   MITAC has hired individuals who worked at Bombardier. Bombardier lacks knowledge or

18   information sufficient to form a belief as to the truth, if any, of all other allegations in Paragraph

19   21 and therefore denies them.

20          22.     In addition to holding job fairs, MITAC and MITAC America have publicized job

21   openings via the website LinkedIn.com and have engaged recruiting firms to identify job

22   candidates. All told, MITAC and MITAC America have together recruited and hired candidates

23   from the leading jet manufacturers (including Boeing, Airbus, and Embraer) as well as systems

24   suppliers and government agencies.

25          Response to Paragraph 22: Admitted to the extent MITAC and MITAC America have

26   engaged professional recruiting services to support their efforts to hire Bombardier employees

27   and to the extent that ex-Boeing personnel were known to be in the employ of MITAC.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 10
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 11 of 62




 1   Bombardier lacks knowledge or information sufficient to form a belief as to the truth, if any, of

 2   all other allegations in Paragraph 22 and therefore denies them.

 3          23.      The singular purpose of MITAC and MITAC America’s recruiting efforts was to

 4   meet the human resources needs of the MRJ program. Neither MITAC nor MITAC America

 5   sought to disrupt or interfere with the business operations of Bombardier or any other company

 6   nor to acquire any company’s proprietary intellectual property. Nor did MITAC or MITAC

 7   America believe that any such disruption or interference with Bombardier’s operations was

 8   possible given Bombardier’s immense size and its long history of experience with jet

 9   development and certification. On information and belief, AeroTEC’s own recruiting efforts

10   were similarly motivated only by its desire to meet its own human resources needs, not to disrupt

11   the operations of Bombardier or any other company or to acquire any company’s proprietary

12   intellectual property.

13          Response to Paragraph 23: Bombardier          denies    all   allegations   contained   in

14   Paragraph 23.

15   B.     Bombardier’s Predatory Scheme to Thwart Competition in the Regional Jet Market

16          24.      Since late 2015, Bombardier has engaged in a multifaceted scheme to restrain

17   competition in the regional jet market by impeding and delaying the development, certification,

18   and sale of the MRJ. Bombardier’s anticompetitive conduct has included a series of spurious and

19   improper threats and allegations against Mitsubishi, AeroTEC, and former and current

20   Bombardier employees that were intended to prevent and impede competition from the MRJ.

21   Bombardier’s attempts to prevent Mitsubishi and AeroTEC from hiring, retaining, and utilizing

22   highly-skilled individuals critical to the development and certification of the MRJ have included

23   its efforts to: coerce Mitsubishi and AeroTEC to enter per se illegal no-poach agreements or

24   otherwise refrain from the legitimate recruitment and hiring of Bombardier employees (including

25   via threats that the Bombardier-MHI supply relationship would be threatened if Bombardier’s

26   illegal demands were not heeded); deter potential job candidates from applying for or accepting

27   employment related to the MRJ program; and limit the ability of former Bombardier employees

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 11
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 12 of 62




 1   to perform legitimate job functions in support of the MRJ effort. At the same time, Bombardier

 2   has attempted to impair Mitsubishi’s reputation and goodwill, including among current and

 3   potential MRJ customers and suppliers, by falsely insinuating that the success of the MRJ

 4   program is dependent on misappropriated trade secrets, thus sullying the image of the MRJ and

 5   creating doubt and uncertainty about whether the MRJ will be able to meet development and

 6   production deadlines and enter the market notwithstanding Bombardier’s lawsuit. All of these

 7   actions were taken as part of an overarching plot to monopolize and reduce competition in the

 8   regional jet market.

 9          Response to Paragraph 24: Bombardier denies all allegations in Paragraph 24.

10          25.     Bombardier’s efforts to undermine the development of the MRJ began no later

11   than October 22, 2015 when Bombardier’s Director of Legal Services wrote to AeroTEC and its

12   Head of MRJ Flight Testing, Michel Korwin-Szymanowski, threatening to “institute legal

13   proceedings” unless AeroTEC and Mr. Korwin-Szymanowski ceased efforts to recruit

14   Bombardier and Learjet employees. (See Ex. A (October 22, 2015 correspondence between

15   Bombardier and AeroTEC); Dkt. 1-11 (October 22, 2015 letter from Bombardier to Korwin-

16   Szymanowski).)

17          Response to Paragraph 25: Bombardier admits that on October 22, 2015, Bombardier's

18   Director of Legal Services wrote to AeroTEC's Head of MRJ Flight Testing, Michel Korwin-

19   Szymanowski. Paragraph 25 contains characterizations of documents and written correspondence

20   that speak for themselves. Bombardier denies any and all remaining allegations in Paragraph 25.

21          26.     Two days prior, on October 20, 2015, Mr. Korwin-Szymanowski had emailed a

22   “form letter” to hundreds of individuals with flight test experience, including but not limited to

23   former colleagues at Bombardier, regarding employment opportunities at AeroTEC and

24   referencing recruiting and non-recruiting social events being held the following week in Wichita,

25   Kansas and Montreal, Canada. (See Dkt. 1-12 at 33-35.) These recruiting activities were aimed at

26   hiring qualified personnel to work on the MRJ program.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 12
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 13 of 62




 1          Response to Paragraph 26: Admitted that Bombardier filed as Dkt. # 1-12 a copy of an

 2   email that Defendant Korwin-Szymanowski purportedly sent to 247 Bombardier employees.

 3   Bombardier refers MITAC America to Dkt. # 1-12 for the content contained therein. Bombardier

 4   is without sufficient knowledge or information to form a belief as to the truth, if any, of the other

 5   allegations in Paragraph 26 and therefore denies them.

 6          27.     Referencing Mr. Korwin-Szymanowski’s October 20, 2015 email, Bombardier

 7   demanded that Mr. Korwin-Szymanowski and AeroTEC cancel events planned for October 22,

 8   2015 and October 28, 2018 in Wichita and Montreal, respectively, and end the use of “mobile

 9   truck signage with the mention ‘Now hiring in Seattle’ with interview dates and times” in any

10   area “around Bombardier and Learjet facilities.” Notwithstanding that Mr. Korwin-

11   Szymanowski was no longer employed by Bombardier and had never entered a post-employment

12   non-compete agreement, Bombardier asserted that Mr. Korwin-Szymanowski’s recruitment

13   activities “unquestionably constitute[] a breach of [his] confidentiality duty and also a breach of

14   contract.” Citing no authority, Bombardier asserted that “[c]ourts have routinely reached the

15   conclusion that former employees are not allowed to facilitate the piracy of employees from their

16   former employer” and that “[i]n these situations, employees and their new employer are liable

17   for the conspiracy to achieve such piracy.” (Dkt. 1-11.)

18          Response to Paragraph 27: Paragraph 27 contains characterizations of a document and

19   written correspondence that speak for themselves. Bombardier admits that as of the time of the

20   written correspondence, Bombardier did not employ Defendant Korwin-Szymanowski.

21   Bombardier lacks knowledge sufficient to admit or deny the remaining allegations in Paragraph

22   27 and on that basis denies those allegations.

23          28.     Although neither AeroTEC nor Mr. Korwin-Szymanowski had done anything

24   improper, AeroTEC reluctantly conformed to Bombardier’s demands, with AeroTEC’s President

25   Lee Human advising in an October 22, 2015 email that “1) Mr. Korwin-Szymanowski has been

26   removed from this recruiting activity either directly or indirectly; 2) We have cancelled the social

27   hour scheduled for tonight at Hangar 1; 3) We have moved recruitment trucks away from your

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 13
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 14 of 62




 1   facilities.” (See Ex. A.) As Mr. Human later explained, AeroTEC “did not agree with

 2   Bombardier’s claims of impropriety,” but AeroTEC nevertheless “decided to cancel the

 3   impending social events and job fairs in Wichita and Montreal, and agreed Michel [Korwin-

 4   Szymanowski] would not contact any Bombardier employees going forward,” in part because

 5   AeroTEC “had recently been invited by Bombardier to bid on a project . . . and we wanted to

 6   stay in their good graces.” (Dkt. 66 at ¶ 5; see also Dkt. 60 at 3 (“AeroTEC did not, and does not,

 7   agree that Korwin-Szymanowski used or possessed any such confidential information, but in an

 8   attempt to work with Bombardier, AeroTEC agreed that he would no longer be involved with the

 9   recruiting activity.”).)

10           Response to Paragraph 28: Denied          that   neither   “AeroTEC   nor   Mr.   Korwin-

11   Szymanowski had done anything improper.” Admitted that MITAC America attached as Exhibit

12   A to its Counterclaims a purported copy of correspondence that Mr. Human sent to Bombardier.

13   Admitted that paragraph 28 appears to include quotations from a declaration purportedly by Mr.

14   Human filed at Dkt. # 66 and from AeroTEC’s Redacted Opposition to Bombardier’s Motion for

15   a Preliminary Injunction filed at Dkt. #60. To the extent that Paragraph 28 contains

16   characterizations of documents, those documents speak for themselves. Bombardier lacks

17   knowledge sufficient to admit or deny the remaining allegations in Paragraph 28 and on that

18   basis denies such allegations.

19           29.     On or about February 12, 2016, AeroTEC informed Bombardier that it intended to

20   restart its recruiting activities in the Montreal and Wichita areas. In response, Bombardier’s

21   Senior Director of Human Resources, Product Development Engineering stated that Bombardier

22   was adamantly opposed to any such recruitment activities by AeroTEC. (See Dkt. 1-12 at 7.)

23           Response to Paragraph 29: The allegations in Paragraph 29 contain characterizations

24   of a document that speaks for itself. Bombardier admits only that the referenced docket item

25   purports to refer to an alleged communication from AeroTEC to Bombardier. Bombardier denies

26   any remaining allegations in Paragraph 29 because it lacks knowledge or information sufficient

27   to form a belief about the truth, if any, of the allegations.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 14
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 15 of 62




 1          30.     On April 26, 2016, Bombardier escalated its threats towards AeroTEC and its

 2   employees when Bombardier’s outside counsel, Peter Nohle of Jackson Lewis, sent a letter to

 3   AeroTEC’s president threatening litigation against AeroTEC and the former Bombardier

 4   employees hired by AeroTEC unless, among other things, AeroTEC and the former Bombardier

 5   employees entered into no-poaching agreements pursuant to which they would not directly or

 6   indirectly communicate with or otherwise solicit “any current or recently departed employee of

 7   Bombardier regarding any employment or similar opportunities for work outside of Bombardier

 8   for a period of one year from the date of this Agreement.” (See Dkt. 1-12.) The threats issued by

 9   Bombardier’s outside counsel purported to be based on legal obligations and/or restrictions that

10   Bombardier inaccurately claimed were applicable to its current and former employees

11   Bombardier’s Code of Ethics and Business Conduct, and on Bombardier’s claim that the

12   recruitment-related activities of two former Bombardier employees, Mr. Korwin-Szymanowski

13   and Dale Goulding, created the risk of “substantial liability” for AeroTEC. Even if those

14   propositions were correct (and they are not), they would provide no lawful basis for the wide-

15   ranging and anticompetitive no-poaching agreement Bombardier demanded.

16          Response to Paragraph 30: The allegations in Paragraph 30 contain characterizations

17   of a document that speaks for itself. Bombardier admits Paragraph 30 only to the extent that legal

18   counsel acting on behalf of Bombardier wrote AeroTEC’s president on April 26, 2016, to discuss

19   Bombardier's Code of Ethics and Business Conduct and related obligations of former

20   Bombardier employees hired by AeroTEC such as Mr. Korwin-Szymanowski and Mr. Goulding.

21   Bombardier specifically denies the allegations of Paragraph 30 that state or imply that the letter

22   constituted “threats” against AeroTEC or its employees; that Bombardier was demanding that

23   AeroTEC enter into an anticompetitive no-poaching agreement; or that Bombardier engaged in

24   any wrongdoing. To the extent there are any additional factual allegations in this paragraph,

25   Bombardier denies any such allegations.

26          31.     In early May 2016, outside counsel for AeroTEC responded to Bombardier’s

27   April 26 demand letter, and over the following months counsel for the companies discussed the

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 15
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 16 of 62




 1   terms of the additional no-poach agreement Bombardier requested. Ultimately, the companies

 2   did not execute any agreement.

 3          Response to Paragraph 31: Admitted to the extent Bombardier and its counsel

 4   communicated with counsel for AeroTEC and that no agreement was reached. Bombardier

 5   denies any remaining allegations in Paragraph 31.

 6          32.    However, Bombardier’s threats towards AeroTEC succeeded in their objective of

 7   continuing to deter AeroTEC’s hiring of employees in support of the MRJ project. As stated in a

 8   June 3, 2016 letter from AeroTEC’s president to Bombardier test pilot Ed Grabman, “AeroTEC

 9   does not agree with Bombardier’s assertion that we cannot freely recruit employees of any

10   background and the two companies are in the process of trying to work out their differences.

11   Until this is accomplished, however, we are refraining from offering positions to any current

12   employees of Bombardier.” (Ex. B.) Thus, AeroTEC’s ability to hire skilled labor for the MRJ

13   program was impaired not only by the concessions Bombardier had coerced AeroTEC to make,

14   but also by Bombardier’s subsequent threats of legal action against AeroTEC.

15          Response to Paragraph 32: The allegations in Paragraph 32 contain characterizations

16   of a document that speaks for itself. Bombardier denies that the referenced letter or its content

17   was the result of improper threats or any improper action asserted against AeroTEC, or that any

18   such improper action occurred. Bombardier denies any other allegations in Paragraph 32.

19          33.    Around this time, Bombardier began issuing similar threats to Mitsubishi. On

20   June 3, 2016, Bombardier’s Vice President of Contracts and Legal Services, Christian Poupart,

21   sent an email to the Managing Counsel of MHI, Luke Walker, regarding Bombardier’s

22   “concern[]” that “AeroTEC . . . has recently been soliciting and recruiting a number of key

23   employees from our Flight [T]est Center, despite being asked by us on numerous occasions to

24   cease and desist from that practice” and that “some of these former Bombardier employees have

25   been transferred to MHI or are working on the MRJ flight test program.” (Dkt. 1-14.) Alluding

26   vaguely to the “concern[]” that undefined “Bombardier proprietary methods and know-how”

27   would “inevitably be transferred and used by AeroTEC or MHI for the purpose of their flight

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 16
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 17 of 62




 1   testing activities,” Mr. Poupart requested Mr. Walker’s “assistance in ensuring that this practice

 2   of soliciting and hiring Bombardier key flight testing employees ceases immediately . . . .” In

 3   response, Mr. Walker requested that Mr. Poupart provide “the non-solicitation agreement that

 4   Bombardier believes prohibits AeroTEC from recruiting Bombardier employees” in addition to

 5   “any of the correspondence that you have had with AeroTEC.” Mr. Poupart did not respond to

 6   Mr. Walker’s request.

 7          Response to Paragraph 33: The allegations in Paragraph 33 contain characterizations

 8   of documents which speak for themselves. Bombardier admits Paragraph 33 to the extent that

 9   Mr. Poupart emailed Mr. Walker of MHI on June 3, 2016, relative to concerns involving the

10   recruiting activities of AeroTEC and that Mr. Walker replied two days later. See Dkt. # 1-14 at 2.

11   Bombardier denies that Mr. Poupart's email constituted “threats” to Mitsubishi or that the email

12   did not clearly express concerns relating to “Bombardier proprietary methods and know-how.”

13   Bombardier denies any remaining allegations in Paragraph 33.

14          34.     On July 14, 2016, Mr. Poupart sent a letter to Mr. Walker expressing objections to

15   a job fair scheduled to take place over the following two days in Montreal. (Dkt. 1-15.) As

16   indicated in the newspaper advertisement for the job fair referenced in Mr. Poupart’s letter,

17   MITAC was at that point “looking to hire over 200 Aircraft Systems Engineers who can work on

18   Certification activities for MRJ aircraft in Japan.” (Dkt. 1-10 at 134-35.) After acknowledging

19   the lawful intent of the job fair and that the promotional materials were not “directly aimed at

20   Bombardier employees,” Mr. Poupart nevertheless insinuated that Mitsubishi’s holding of the

21   job fair was illegal. Without citation to authority or explanation of how Mitsubishi’s conduct was

22   wrongful, Mr. Poupart claimed that “[c]ourts have routinely reached the conclusion that massive

23   solicitation that cause (sic) irreversible damages to a business is prohibited. In these situations,

24   employees and their new employer can be held jointly liable for the prejudice caused by such

25   practice.” Then, without contending or suggesting that any previously-departed Bombardier

26   employee had in fact misappropriated any Bombardier intellectual property, Mr. Poupart

27   “remind[ed]” Mr. Walker that any such hypothetical misappropriation would be wrongful. Mr.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 17
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 18 of 62




 1   Poupart concluded by stating that “[w]e trust you understand the seriousness of the situation and

 2   ask that MHI refrains from engaging in any illegal activity that could cause Bombardier to suffer

 3   damages, failing which we reserve all of our rights against MHI, including our right to institute

 4   legal proceeding (sic) against MHI without any further notice.”

 5          Response to Paragraph 34: The allegations in Paragraph 34 contain characterizations

 6   of a document that speaks for itself. Admitted to the extent that on July 14, 2016, Mr. Poupart

 7   sent a letter to Mr. Walker discussing a job fair scheduled to take place over the following two

 8   days in Montreal. See Dkt. # 1-15 at 2. Bombardier denies that Mr. Poupart expressed objections

 9   to the holding of the job fair or that he “insinuated that Mitsubishi’s holding of the job fair was

10   illegal.” Bombardier denies any remaining allegations of Paragraph 34.

11          35.     Three weeks later, Bombardier escalated its threats against MHI. On August 5,

12   2016, Alain Bellemare, the President and Chief Executive Officer of Bombardier, sent a letter to

13   Hideaki Omiya, the Chairman of the Board of MHI, in which he described the two companies’

14   partnership “on various aircraft programs for several decades” and how they have “had to face

15   and resolve several issues in order to continue enjoying a mutually beneficial relationship.” (Dkt.

16   1-16.) After making a request for MHI’s cooperation on certain payment terms related to the

17   companies’ supply contract, Mr. Bellemare referred Mr. Omiya to an attached letter— Mr.

18   Poupart’s July 14, 2016, letter to Mr. Walker—and implicitly threatened the continuation of the

19   supply relationship between Bombardier and MHI unless MHI ceased the solicitation of

20   Bombardier employees. Mr. Bellemare wrote: “You will appreciate the fact that the relationship

21   between our two companies must be based on trust. As key suppliers, we expect Mitsubishi not

22   to cause harm to Bombardier by engaging in massive solicitation of our engineers.” The letter

23   concluded with the not-so-subtle threat that “[t]he long standing partnership between Bombardier

24   and MHI has been a successful one and I trust that MHI will continue to be [a] key supplier and

25   will support Bombardier in light of the current market conditions.”

26          Response to Paragraph 35: The allegations in Paragraph 35 contain characterizations

27   of a document that speaks for itself. Bombardier admits that on August 5, 2016, Mr. Bellemare

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 18
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 19 of 62




 1   sent a letter to Mr. Omiya. Bombardier specifically denies that the letter constituted a “threat” to

 2   MHI or that Bombardier otherwise engaged in improper conduct. Bombardier further denies any

 3   remaining allegations in this paragraph.

 4          36.     In response to Mr. Bellemare’s letter, on August 22, 2016, Hiromichi Morimoto,

 5   the President of MITAC, wrote to Mr. Bellemare to acknowledge that MITAC was “currently

 6   engaged in an aircraft development program in Japan and North America and due to our need for

 7   qualified engineers, we have recently carried out various recruiting activities, including job fairs,

 8   in several North American cities with an aviation industry presence.” (Ex. C.) He went on to

 9   assure Mr. Bellemare that MITAC was acting within the law and not attempting to harm

10   Bombardier’s business:

11                  We are confident that all our recruiting activities held, or to be
12                  held, fully comply with all applicable laws and regulations, and
                    moreover, should be considered routine and customary for any
13                  company in our industry seeking qualified employees. With
                    respect to your concerns, please be assured that these recruiting
14                  activities were not and are not intended to harm or target
                    Bombardier’s business. Further, Mitsubishi Aircraft Corporation,
15                  like MHI and all other MHI group companies, has a strong
16                  commitment to respect the intellectual property rights of all third
                    parties, and we take appropriate measures in this respect with all
17                  new employees.

18          Response to Paragraph 36: The allegations in Paragraph 36 contain characterizations

19   of a document that speaks for itself. Bombardier admits receipt of the letter referenced in

20   Paragraph 36. Bombardier denies any remaining allegations in this paragraph.

21          37.     Mr. Bellemare did not reply to Mr. Morimoto’s letter or otherwise respond to

22   MITAC. Instead, Mr. Bellemare opted to send a second letter to the Chairman of the Board of

23   MHI, again implicitly threatening the MHI-Bombardier supply relationship on the basis of

24   MITAC’s lawful efforts to compete with Bombardier. (Dkt. 1-17.) In a January 27, 2017 letter to

25   Mr. Omiya, Mr. Bellemare complained that “despite my [August 5, 2016] letter . . . MHI

26   continues to actively solicit and hire key employees of Bombardier.” Without evidence or

27   explanation—but with an acknowledgement that Bombardier’s fear of competition in the

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 19
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 20 of 62




 1   regional jet market underpinned its threats—Mr. Bellemare asserted that “we have reasons to

 2   believe that the employees recruited by MHI will use the intellectual property owned by

 3   Bombardier to assist MHI in developing the MRJ aircraft which will compete against

 4   Bombardier aircraft” and requested that Mr. Omiya “[t]ake note that my team is instructed to

 5   take all necessary actions to ensure the protection of the intellectual property of Bombardier and

 6   its know-how.” Mr. Bellemare concluded by again implicitly threatening the MHI-Bombardier

 7   supply relationship should MITAC’s lawful hiring activities continue, stating that “[i]n light of

 8   the long standing partnership between our corporations, I trust that I can count on your

 9   cooperation in putting an end to the solicitation of our employees by MHI.”

10          Response to Paragraph 37: The allegations in Paragraph 37 contain characterizations

11   of a document that speaks for itself. Bombardier admits Mr. Bellemare sent a letter to MHI. Dkt.

12   # 1-17. Bombardier denies it was sent instead of responding to Mr. Morimoto’s August 22, 2016

13   letter. Paragraph 37 is also denied to the extent the allegations maintain that Bombardier made

14   threats, acted out of fear, lacked evidence or explanation, or otherwise acted improperly.

15   Bombardier denies any remaining allegations in this paragraph.

16          38.     Bombardier’s threats to the MHI-Bombardier supply relationship—and its

17   acknowledgment that potential competition from the MRJ animated those threats—did not

18   emanate only from its President and CEO. On August 30, 2016, Bombardier’s Chief

19   Procurement Officer, Nico Buchholz, issued similar threats to the President of MHI Canada

20   Aerospace, Inc., Mike McCarthy. (Ex. D.) After noting that MHI was a “valued supplier of

21   Bombardier,” Mr. Buchholz complained that MHI “has been recruiting several Bombardier

22   employees to work on the MRJ program” and that this recruitment was “contrary to what we

23   expect from a long term business partner such as MHI.” The letter made clear that Bombardier

24   feared the competition posed by the MRJ, and that the competition was the primary basis for the

25   company’s threats and demands. According to Mr. Buchholz, Mitsubishi’s hiring activity “raises

26   serious concerns that valuable knowledge and know-how will be transferred to MHI and put to

27   use to accelerate the development and entry of the MRJ aircraft which will compete with our

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 20
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 21 of 62




 1   commercial aircraft programs.” Mr. Buchholz stated that Bombardier had “notified MHI’s head

 2   office of this issue and have asked that MHI refrain from hiring Bombardier employees.

 3   Unfortunately, our request seems to have been ignored. I'm asking your assistance in getting this

 4   issue permanently resolved: MHI, as a valued supplier to Bombardier, must stop recruiting

 5   Bombardier employees. I trust that you understand the seriousness of the situation and that I can

 6   count on your cooperation.”

 7          Response to Paragraph 38: The allegations in Paragraph 38 contain characterizations

 8   of a document that speaks for itself. Bombardier admits Mr. Buchholz sent an email to Mr.

 9   McCarthy, but denies that it was a threat animated by potential competition from the MRJ or was

10   otherwise improper. Bombardier denies any remaining allegations in this paragraph.

11          39.     In early 2017, Bombardier again escalated its pressure and threats against

12   Mitsubishi, this time through outside counsel. In a “Letter of Demand” dated February 17, 2017

13   and addressed to Mr. Morimoto of MITAC, Marianne Plamondon of the Norton Rose Fulbright

14   law firm formally demanded that the solicitation of Bombardier employees cease. (Dkt. 1-18.)

15   Ms. Plamondon asserted that “by targeting and soliciting key employees at Bombardier[,]

16   Mitsubishi is (i) knowingly destabilising Bombardier’s aircraft activities which constitutes unfair

17   competition and (ii) acquiring proprietary information belonging to Bombardier to accelerate the

18   development and entry into service of the MRJ aircraft.” The letter identified 26 former

19   Bombardier Product Development and Engineering employees who had allegedly been hired

20   directly or indirectly by Mitsubishi since the summer of 2015, claiming that “Mitsubishi

21   continues to target and solicit key employees who possess confidential information essential to

22   the development of the MRJ program and to meeting certification requirements.” While

23   acknowledging that the recruited employees in question possessed skills and abilities important

24   to Mitsubishi’s effort to compete in the regional jet market, Ms. Plamondon attempted to portray

25   that recruitment as an attack on Bombardier, asserting that Mitsubishi’s “solicitation of

26   Bombardier’s employees [was] an attempt to destabilise and disrupt the internal affairs of a

27   competitor, and obstruct their activities and aircraft development and launch,” claiming that this

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 21
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 22 of 62




 1   “constitutes illegal and unfair competition towards Bombardier and engages Mitsubishi’s

 2   liability and the liability of Bombardier’s former employees towards Bombardier.” Ms.

 3   Plamondon explicitly acknowledged that the employees’ own “know-how” was valuable to

 4   Mitsubishi, but nonetheless she appeared to believe that merely by hiring highly-skilled and

 5   specialized engineers and test pilots from Bombardier, Mitsubishi was acquiring “trade secrets”

 6   and “proprietary information” belonging to Bombardier. According to Ms. Plamondon:

 7                 The employees targeted by Mitsubishi are highly skilled and
 8                 specialized engineers and test pilots, many of whom held key
                   positions during their employment at Bombardier. More
 9                 importantly, the know-how and trade secrets acquired by these
                   employees can hardly be acquired outside the context of the
10                 development of new aircraft programs. This information is both
                   rare and extremely valuable. We have every reason to believe these
11                 employees are now assigned to the MRJ program, which raises
12                 important questions regarding the disclosure of proprietary
                   information, especially in the wake of recent press highlighting
13                 Mitsubishi’s difficulties and lack of expertise.

14   The letter warned Mitsubishi that unless it took “immediate corrective action,” Bombardier “will

15   have no other option than to take more formal legal action” against it. Bombardier demanded that

16   Mitsubishi “immediately cease any behavior which constitutes unfair competition”— behavior

17   that, although not explicitly defined, was evident from the remainder of the letter to mean the

18   hiring of Bombardier employees. Bombardier also demanded that Mitsubishi “[r]equire all

19   former employees of Bombardier to sign agreements undertaking not to solicit employees of

20   Bombardier” and to “[t]ake any and all necessary measures to ensure that the agreements are

21   respected by former employees of Bombardier and inform Bombardier of such measures.” The

22   letter concluded by demanding that Mitsubishi confirm in writing by February 28, 2017 that it

23   would accede to Bombardier’s no-poach agreement.

24          Response to Paragraph 39: The allegations in Paragraph 39 contain characterizations

25   of a document that speaks for itself. Bombardier admits that counsel for Bombardier sent a letter

26   to Mr. Morimoto of MITAC. Bombardier denies the allegations of Paragraph 39 relative to the

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 22
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 23 of 62




 1   letter being a “threat” or being otherwise improper. Bombardier denies the remaining allegations

 2   in this paragraph.

 3          40.     Bombardier’s over-the-top accusations about the “destabilization” of its business

 4   through the loss of a few dozen employees were not only unsupported by any facts set forth in

 5   Ms. Plamondon’s letter, they were also demonstrably false. Indeed, Ms. Plamondon made no

 6   mention that Bombardier was laying off substantial numbers of its own employees at the same

 7   time, including many of its most important employees in its aircraft business. For example, as

 8   reported in news media:

 9      In 2014, well before the first recruiting activity by AeroTEC, Bombardier
10          eliminated 2,900 positions worldwide.

11      In May 2015, Bombardier announced that it was cutting 1,750 jobs, including
           1,000 positions at the company’s facility in Montreal and 480 at its facility
12         in Toronto. Positions eliminated in 2015 would eventually total 2,750.
13      In February 2016, Bombardier announced that it would cut 10 percent of its
14          workforce over two years.

15      In October 2016, Bombardier cut 7,500 positions worldwide, including 1,500
            in Quebec. This itself constituted more than 10 percent of Bombardier’s
16          worldwide workforce.
17
        In February 2017—the very month of Ms. Plamondon’s letter— Bombardier
18          announced that it would be eliminating another 7,000 positions
            worldwide, including 2,800 in Canada (more than 10 percent of its
19          remaining Canadian workforce) and 220 in Wichita. Of these 7,000
            positions, all but 150 would be in product development and engineering.
20
21   In light of these substantial and ongoing job cuts, it is implausible that MITAC’s recruitment and
22   hiring of 26 employees could “destabilize” Bombardier, particularly given Bombardier’s vast
23   size. According to Bombardier’s complaint in this litigation, Bombardier employs over 69,000
24   persons worldwide—even after the significant job cuts over the past several years—including
25   more than 29,000 persons who work in Bombardier’s Aerospace division.
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 23
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 24 of 62




 1          Response to Paragraph 40: Bombardier admits that during the relevant time there was

 2   a reduction in its workforce but denies all remaining allegations in this paragraph.

 3          41.     MITAC refused to accede to Bombardier’s anticompetitive demands. By letter

 4   dated March 9, 2017, MITAC’s outside counsel, W. Jay DeVecchio of Morrison Foerster,

 5   rejected the accusations in Ms. Plamondon’s letter and explained that MITAC would not enter an

 6   agreement with Bombardier in violation of the antitrust laws. (Ex. E.) As Mr. DeVecchio

 7   explained:
                    MITAC has not acted improperly in any way in connection with its
 8                  hiring activities. MITAC has no legal or other obligation to
 9                  Bombardier to refrain from exploring free-market hiring
                    opportunities with potential employees. Furthermore, to engage in
10                  any such no-poaching agreement with Bombardier could create
                    potential antitrust liability for both MITAC and Bombardier.
11                  MITAC accordingly strongly urges Bombardier to cease its
                    repeated attempts to induce MITAC into such an agreement.
12
13                  To be clear, MITAC’s only intent in its hiring activities is to meet
                    its human resources needs. MITAC does not have any intent to
14                  destabilize Bombardier's aircraft activities, to acquire
                    Bombardier’s proprietary information, or otherwise to harm
15                  Bombardier in any way.
16   Mr. DeVecchio continued, emphasizing the lack of factual support for Bombardier's assertions:
17
                    Bombardier unjustifiably accuses MITAC of soliciting key
18                  employees at Bombardier to “knowingly destabili[ze]
                    Bombardier’s aircraft activities” and “acquir[e] proprietary
19                  information belonging to Bombardier.” Bombardier ascribes these
                    motives to MITAC without providing any support, pointing only to
20                  the fact that MITAC, at times, has hired employees who previously
                    worked for Bombardier. However, the fact that some of MITAC’s
21
                    employees have previously worked for Bombardier is hardly
22                  surprising, as both companies rely on a relatively limited pool of
                    highly-skilled and specialized engineers to support their product
23                  lines. Bombardier also speculates that MITAC held a job fair in
                    Montreal for the sole purpose of soliciting Bombardier employees,
24                  despite Montreal's being one of the top five largest hubs for
25                  aerospace jobs in North America. MITAC estimates that three-
                    fourths of the nearly 150 attendees were not employed by
26                  Bombardier. We also note that MITAC held job fairs in various
                    other North American cities for the same recruiting reasons as
27                  mentioned above.
     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 24
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 25 of 62




 1                 In any event, MITAC is free to explore hiring possibilities with
 2                 whomever it pleases, regardless of any past or present employment
                   by Bombardier, absent a Bombardier employee's raising an
 3                 express, written employment agreement restriction by Bombardier
                   against future employment by MITAC. We are unaware of any
 4                 such enforceable “noncompete” agreements, and you have
                   conspicuously failed to mention any.
 5
 6   Mr. DeVecchio then responded to Bombardier’s speculative allegations that the hiring of
 7   Bombardier employees was part of a plot to improperly acquire Bombardier’s trade secrets and
 8   proprietary information:
 9
                   Bombardier expresses its concern that former Bombardier
10                 employees might disclose Bombardier’s proprietary information or
                   trade secrets, although Bombardier does not identify a single
11                 instance where such information was divulged or used, nor indeed
                   does Bombardier identify with any specificity any trade secrets the
12                 former employees might usurp. Lacking these facts, Bombardier
13                 attempts to support its speculation by referring to a MITAC press
                   release and two news articles that indicate MITAC currently is
14                 working to meet certification requirements for its MRJ aircraft.
                   Certification requirements, however, are published in regulations
15                 and publicly available. Therefore, this assertion rests on two
                   equally implausible premises: First, that only Bombardier
16                 engineers have the know-how and information necessary to meet
17                 these governmental and industry-wide certification standards; and
                   second that knowledge of these certification standards is a trade
18                 secret of Bombardier. Neither of these premises is accurate.

19                 Without any allegation, much less fact, that particular and
                   specifically-identified Bombardier trade secrets exist that are being
20
                   or are threatened to be disclosed, Bombardier is left only with the
21                 implication that employees are not allowed to carry general know-
                   how with them in their new employment endeavors. This is
22                 contrary to common sense and experience, and certainly is not the
                   law.
23
24   After observing that Bombardier had failed to respond to MITAC’s requests to specifically
25   identify former employees improperly disclosing Bombardier's trade secrets or breaching
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 25
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 26 of 62




 1   confidential or nondisclosure agreements, Mr. DeVecchio explained the procedures that MITAC

 2   employs to prevent such disclosures:

 3                 New employees are instructed not to bring any proprietary
                   information or materials from their former employers, and they are
 4
                   further instructed not to use, release, or disclose any such
 5                 information in the course of their employment at MITAC. These
                   requirements also are embedded in MITAC's Code of Ethics.
 6                 Indeed, many if not all of Bombardier's former employees were
                   specifically admonished not to bring over, disclose, or otherwise
 7                 misappropriate Bombardier trade secrets or confidential
                   information.
 8
 9
     Finally, Mr. DeVecchio noted the lack of a legal basis for Bombardier’s demands and further
10
     explained that the agreement Bombardier was seeking from MITAC likely was illegal:
11
                   MITAC has no legal obligation to cease soliciting or hiring
12                 Bombardier's employees. Yet, as your letter notes, Bombardier
                   repeatedly has attempted to induce MITAC to agree not to solicit
13                 or not to hire Bombardier's employees. In doing so, Bombardier
14                 has not identified any lawful basis for restricting competition
                   between Bombardier and MITAC in hiring employees.
15                 Conversely, the U.S. Department of Justice and Federal Trade
                   Commission recently issued formal guidance instructing that such
16                 agreements may be unlawful. This guidance instructs businesses
                   that “[a]n individual is likely breaking the antitrust law if he or she
17                 ... agrees with individual(s) at another company to refuse to solicit
18                 or hire that other company's employees (so-called “no poaching”
                   agreements).”                                                       See
19                 https://www.justice.gov/atr/file/903511/download at 3, 6. This is
                   not a hypothetical concern. The Justice Department has brought
20                 several actions, including two cases in which at least one company
                   “agreed to limit its hiring of employees who currently work at a
21
                   competitor.” Id. at 4 (note that both cases involved the hiring of
22                 “highly skilled and specialized engineers”). The agency further
                   warns that it “will criminally investigate allegations that employers
23                 have agreed among themselves ... not to solicit or hire each others’
                   employees,” and that naked “no-poaching” agreements could
24                 expose the companies involved to “substantial criminal and civil
25                 liability.” Id. at 4, 6.

26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 26
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 27 of 62




 1          Response to Paragraph 41: The allegations in Paragraph 41 contain characterizations

 2   of a document that speaks for itself. Bombardier admits receipt of the March 9, 2017 letter sent

 3   by MITAC’s outside counsel, but denies that it had been, or was, attempting to enter into an

 4   agreement in violation of the antitrust laws. Bombardier further denies that it had unjustifiably

 5   accused MITAC of improper solicitation of key Bombardier employees, or otherwise engaged in

 6   improper conduct. Bombardier denies any remaining allegations in this paragraph.

 7          42.     By letter dated April 12, 2017, Ms. Plamondon responded to Mr. DeVecchio’s

 8   letter, accusing Mr. DeVecchio of acting inappropriately and in bad faith by requesting factual

 9   support for Bombardier’s assertion that MITAC’s hiring practices were destabilizing

10   Bombardier’s business or were otherwise unlawful. (Ex. F.) Rather than provide any such

11   evidence of “destabilization” of Bombardier, Ms. Plamondon suggested that because the

12   employees in question were important to MITAC’s certification efforts, the hiring of these

13   individuals necessarily constituted “unfair competition.” Tellingly, Ms. Plamondon again made

14   no mention that Bombardier had been laying off its own employees or that its CSeries aircraft,

15   the CS100 and CS300, had already been awarded certification. Misstating the law—and making

16   clear that Bombardier’s primary concern was not the “destabilization” of its business but rather

17   competition from the MRJ—Ms. Plamondon wrote that “We reiterate that the targeting by

18   MITAC of Bombardier’s employees for a project which is in direct competition with

19   Bombardier’s activities is clearly unfair competition under Quebec law” and falsely accused

20   MITAC of engaging in the “unlawful misappropriation of Bombardier’s competitive advantage.”

21   Ms. Plamondon did not dispute that the no-poaching agreement demanded by Bombardier would

22   violate the U.S. antitrust laws. Instead, she stated Bombardier’s view that the Sherman Act is

23   “not directly applicable in Canada” and claimed that the demanded agreement was not a per se

24   violation of Canada’s Competition Act. The letter concluded by reiterating Bombardier’s threat

25   that “any further solicitation of Bombardier's employees by MITAC at this stage with the aim of

26   further destabilising Bombardier’s activities will be firmly contested.”

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 27
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 28 of 62




 1          Response to Paragraph 42: The allegations in Paragraph 42 contain characterizations

 2   of a document that speaks for itself. Bombardier admits Ms. Plamondon responded to Mr.

 3   DeVecchio’s letter on April 12, 2017 and that Exhibit F of Defendant's Counterclaim is a copy of

 4   that letter. Bombardier: (1) denies that the letter accuses Mr. DeVecchio of “acting

 5   inappropriately and in bad faith by requesting factual support for Bombardier’s assertion that

 6   MITAC’s hiring practices were destabilizing;” (2) denies that the letter misstates the law of

 7   Quebec, (3) denies that the letter “falsely accused MITAC of engaging in the 'unlawful

 8   misappropriation of Bombardier’s competitive advantage,” and (4) denies that Bombardier

 9   otherwise acted improperly. Bombardier denies any remaining allegations in this paragraph.

10          43.     Mr. DeVecchio responded on behalf of MITAC on May 1, 2017, writing to Ms.

11   Plamondon: “We have received your response of April 12, 2017, and disagree with and reject

12   every assertion you have made about MITAC’s actions and motivations. Although we are always

13   available for constructive discussions, MITAC has done nothing wrong, and we consider this

14   matter to be closed.” (Ex. G.)

15          Response to Paragraph 43: The allegations in Paragraph 43 contain characterizations

16   of a document that speaks for itself. Bombardier admits receipt of a letter from Mr. DeVecchio

17   and admits that Paragraph 43 accurately recites language from that letter. Bombardier disagrees

18   with the conclusions of the letter and denies the remainder of Paragraph 43.

19          44.     Bombardier’s attempts to prevent Mitsubishi and AeroTEC from exercising their

20   right to recruit and hire Bombardier employees were not limited to its baseless threats against the

21   companies. Rather, in parallel with those threats, Bombardier sent dozens of threatening letters to

22   former Bombardier employees and individuals considering employment opportunities in

23   connection with the MRJ program. On March 2-3, 2017, Bombardier, through its outside counsel

24   at Norton Rose Fulbright, sent a “letter of demand” to no fewer than 37 former Bombardier

25   employees. (See, e.g., Ex. H.) Similar letters were sent to no fewer than four other former

26   Bombardier employees on April 13, 2017. (See, e.g., Ex. I.) The letters contended that the former

27   employees were in possession of undefined “confidential information” that the individuals were

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 28
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 29 of 62




 1   purportedly “obligated contractually and legally to protect.” Noting that “MITAC carries on

 2   activities that compete directly with the activities of Bombardier,” the letters stated that the

 3   former employees were obligated, among other things, “not to solicit, directly or indirectly, our

 4   client’s employees in order to induce them to leave.” The letters concluded by stating that

 5   “Should you fail to comply fully with all of your contractual and legal obligations, our client has

 6   instructed us to institute against you, without further notice or delay, any and all legal

 7   proceedings as are appropriate and necessary, including injunction proceedings . . . DO

 8   GOVERN YOURSELF ACCORDINGLY.”

 9          Response to Paragraph 44: The allegations in Paragraph 44 contain characterizations

10   of documents that speak for themselves. Bombardier admits Exhibits H and I are copies of letters

11   sent by its outside counsel to former employees, but denies that the referenced exhibits evidence

12   the number of employees to whom letters were sent. Bombardier specifically denies it made, or

13   was making “baseless threats against the companies,” and further specifically denies the

14   referenced exhibits (or any other letters to former Bombardier employees and individuals

15   considering employment opportunities in connection with the MRJ program) constituted

16   “threats,” an improper “letter of demand,” or were otherwise improper. Bombardier denies the

17   remaining allegations in this paragraph to the extent they suggest or imply that Bombardier was

18   not acting within the purview of the law of competition. To the extent there are any further

19   allegations in this paragraph, they are denied.

20          45.     Bombardier also issued ultimatums to its own employees that led those employees

21   to delay the start of their employment on the MRJ project. For example, on February 17, 2017,

22   Andrius Knystautas, then a Principal Engineering Specialist and Section Chief of Flight

23   Simulation at Bombardier, announced to Bombardier that he was resigning effective March 2,

24   2017. On March 2, 2017—Mr. Knystautas’ planned last day of employment—Bombardier

25   (through its outside counsel at Norton Rose Fulbright) demanded that Mr. Knystautas continue

26   working at Bombardier for an additional ten weeks. (Ex. J.) Mr. Knystautas responded by stating

27   his disagreement with Bombardier’s demand but offering to extend his end date so as to provide

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 29
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 30 of 62




 1   a six-week notice period which, on account of overtime worked, would make his last day of

 2   work at Bombardier March 24, 2017. (Ex. K; Ex L.) In response, Bombardier refused to shorten

 3   the notice period it had demanded. (Ex. M.) Ultimately, Mr. Knystautas agreed to continue

 4   working at Bombardier until April 7, 2017, weeks after Mr. Knystautas’ original scheduled start

 5   date with MITAC. (Ex. N.) Similarly, on August 1, 2017, Bombardier demanded that Jeff

 6   Kirdeikis, then a Principal Engineering Specialist, provide eight weeks’ advance notice of his

 7   departure, and in doing so extend his announced end date at Bombardier and scheduled start date

 8   at MITAC. Ultimately, Mr. Kirdeikis agreed to extend his end date until late August, delaying

 9   his anticipated start date at MITAC.

10          Response to Paragraph 45: The allegations in Paragraph 45 contain characterizations

11   of documents that speak for themselves. Bombardier admits Paragraph 45 only to the extent the

12   referenced exhibits are communications between Bombardier management and employees who

13   were leaving Bombardier to work on the “MRJ project.” Bombardier specifically denies that the

14   communications were “ultimatums” (or ultimatum “examples”) that exceed Bombardier's

15   management rights or improperly impinge on the rights of its employees, and denies any

16   remaining allegations in Paragraph 45.

17          46.     On information and belief, Bombardier has taken additional actions designed to

18   limit the mobility of its employees, including by notifying employees that if they accept work on

19   the MRJ project, they will be blacklisted from any future work at Bombardier.

20          Response to Paragraph 46: Bombardier denies the allegations in Paragraph 46.

21          47.     As part of its predatory scheme to impede competition from the MRJ, Bombardier

22   filed its complaint in this action on October 19, 2018, alleging claims of trade secret

23   misappropriation against MITAC, MITAC America, AeroTEC, and former Bombardier

24   employees Laurus Basson, Marc-Antoine Delarche, Cindy Dorneval, Michel Korwin-

25   Szymanowski, and Keith Ayre; tortious interference with contractual relationship and/or

26   business expectancy against MITAC, MITAC America, AeroTEC, and Mr. Korwin-

27   Szymanowski; and breach of contract against Mr. Basson, Mr. Delarche, and Mrs. Dorneval.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 30
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 31 of 62




 1   Bombardier also named as defendants 88 “John and/or Jane Does,” identified only as former

 2   Bombardier employees now employed by MITAC, MITAC America, or AeroTEC or otherwise

 3   “working actively on the Mitsubishi Regional Jet project.” (See Dkt. 1.) In its prayer for relief,

 4   Bombardier seeks, among other things, “a preliminary and permanent injunction prohibiting

 5   MITAC, MITAC America, AeroTEC, and all those employed by, or acting in concert with, any

 6   of them from continuing to recruit personnel from Bombardier for the improper purpose of

 7   obtaining Bombardier confidential, proprietary, and/or trade secret information[.]” (Id. at 90).

 8           Response to Paragraph 47: The allegations in Paragraph 47 contain characterizations

 9   of a document that speaks for itself. Bombardier admits it filed the complaint in this action on

10   October 19, 2018, but denies that act was part of an alleged-but non-existent-“predatory scheme

11   to impede competition from the MRJ.” Bombardier denies the remaining allegations in

12   Paragraph 47 to the extent they suggest or imply the filing of the complaint was an improper act

13   or seeks improper relief.

14           48.     Also on October 19, 2018, Bombardier filed a motion for preliminary injunction

15   against MITAC America, AeroTEC, Mr. Basson, Mr. Delarche, and Ms. Dorneval. (Dkt. 4.)

16   Despite cloaking them in the language of trade secrets and propriety information, Bombardier’s

17   motion and proposed order reveal that Bombardier’s primary objective in this litigation is to

18   prevent and impede competition in the regional jet market. For example, in identifying the

19   “irreparable harm” that it will incur if a preliminary injunction is not granted, Bombardier states

20   that “unless the Defendants are enjoined, Bombardier’s misappropriated trade secret information

21   stands to serve as the very foundation for a revival of the Japanese aircraft manufacturing

22   industry as a whole.” (Id. at 20.) It adds that absent an injunction, Bombardier will “be forced to

23   compete with literally a new nation of competing aircraft manufacturers that would otherwise not

24   exist for at least several years to come.” (Id. at 21.)

25           Response to Paragraph 48: The allegations in Paragraph 48 contain characterizations

26   of a document that speaks for itself. Bombardier admits it filed a motion for preliminary

27   injunction on October 19, 2018. Bombardier denies any remaining allegations in Paragraph 48.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 31
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 32 of 62




 1           49.     Since filing its complaint and preliminary injunction motion, Bombardier has

 2   confirmed that its objective in this litigation is to delay the certification of the MRJ. In a brief

 3   submitted to the Court on December 7, 2018, Bombardier contended that any delay in the

 4   schedule for its motion for a preliminary injunction could render its request for equitable relief

 5   “moot” given MITAC’s “public statements that it expects to obtain regulatory certification for its

 6   commercial aircraft ‘in mid-2019.’” (Dkt. 47 at 5; see also id. at 9 (“This may prove too late, as

 7   MITAC Japan expects certification of its aircraft by mid-2019.”).)

 8           Response to Paragraph 49: The allegations in Paragraph 49 contain characterizations

 9   of a document that speaks for itself. To the extent an answer is required, Bombardier admits it

10   submitted a brief to the Court on December 7, 2018, but denies that the brief “confirmed” any

11   improper “objective in this litigation [] to delay the certification of the MRJ.” Bombardier’s brief

12   was filed as part of its efforts to obtain relief it believes it is entitled to receive.

13           50.     Like its pre-litigation demands, Bombardier’s statements in this litigation confirm

14   that its primary objective here is to impede and delay entry of a nascent competitor in the

15   regional jet market. The form of relief requested by Bombardier’s complaint and preliminary

16   injunction evidence that Bombardier’s primary motivation is not to protect any valid intellectual

17   property rights, but rather to accomplish the illicit goal of its anticompetitive scheme. Moreover,

18   despite knowing about the hiring activities in support of the MRJ program at issue in its

19   complaint since at least 2015 and knowing (or having reason to know) about the circumstances

20   of the individual defendants’ departures for years, Bombardier waited until late 2018 to file this

21   lawsuit. On information and belief, Bombardier delayed filing suit until the MRJ was close to

22   entering the market and increasingly competing with the CRJ for sales so as to maximize the

23   damage to Mitsubishi’s reputation and undermine sales of the MRJ.

24           Response to Paragraph 50: Bombardier admits filing this suit in 2018, but denies all

25   other allegations of Paragraph 50.

26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 32
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 33 of 62



     C.     Bombardier’s Pretextual and Meritless Excuses for its Efforts to Impede
 1          Competition
 2          51.     Bombardier’s supposed justifications for demanding the cessation of hiring
 3   related to the MRJ project have shifted through the years, but the primary motivation for its
 4   actions, as established by its own statements, has remained the same: to impede or delay the
 5   formidable competition on the merits posed by the MRJ’s entry into the regional jet market.
 6          Response to Paragraph 51: Bombardier denies the allegations in Paragraph 51.
 7          52.     As detailed above, Bombardier’s initial threats against AeroTEC lacked factual
 8   and legal merit. Among other things, Bombardier did not have a basis to enforce its Code of
 9   Ethics and Business Conduct against departed employees in the way it contended, including
10   against Mr. Korwin-Szymanowski, nor did it have a basis for its claims that AeroTEC could face
11   “substantial liability” as a result of its lawful hiring efforts. Moreover, the form of “relief” sought
12   by Bombardier—that AeroTEC enter an unenforceable, anticompetitive no-poach agreement—
13   demonstrates the bad faith nature of Bombardier’s demands.
14          Response to Paragraph 52: Bombardier denies the allegations in Paragraph 52.
15          53.     Bombardier’s initial threats against Mitsubishi were similarly meritless. As
16   explained, the June 3, 2016 demand to “cease[] immediately” the soliciting and hiring of
17   Bombardier personnel provided no legal or factual basis beyond a vague and speculative
18   reference to the possibility that some undefined “Bombardier proprietary methods and know-
19   how” would “inevitably be transferred and used by AeroTEC or MHI.” The next letter, sent July
20   14, 2016, falsely insinuated that MITAC’s planned job fair was illegal. The subsequent letters
21   from Bombardier’s President and Chief Executive Officer to MHI’s Chairman of the Board
22   levied similarly vague and unsupported claims that Mitsubishi’s hiring practices were unlawful,
23   threatening that the MHI-Bombardier supply relationship would be jeopardized if the hiring
24   activities continued.
25          Response to Paragraph 53: The allegations in Paragraph 53 contain characterizations
26   of documents that speak for themselves. Bombardier denies the allegations in Paragraph 53 in
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 33
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 34 of 62




 1   that they mischaracterize Bombardier as making threats, false insinuations, and levying vague

 2   and unsupported claims. See Bombardier’s responses to Paragraphs 33 and 34 above.

 3   Bombardier denies the remaining allegations in this paragraph.

 4          54.     The demands issued to Mitsubishi by Bombardier’s outside counsel likewise

 5   sought to coerce MITAC to enter an anticompetitive no-poach agreement through baseless

 6   allegations of illegal conduct by Mitsubishi. As explained, the February 17, 2017 letter claimed

 7   that by “targeting and soliciting key employees at Bombardier[,] Mitsubishi is (i) knowingly

 8   destabilising Bombardier’s aircraft activities which constitutes unfair competition.” But the letter

 9   was devoid of facts suggesting that Bombardier had been “destabilized” by the loss of the 26

10   employees identified in the letter (or otherwise), let alone that Mitsubishi had any reason to know

11   that its efforts to hire employees for the MRJ program had any such effect. In fact, Bombardier

12   had engaged in several rounds of highly-publicized layoffs, including in its aviation business,

13   and Bombardier had already completed certification activities for its CSeries aircraft. Tellingly,

14   Bombardier’s complaint in this litigation contains no allegations of “destabilization” or related

15   harm purportedly resulting from the Defendants’ hiring activities.

16          Response to Paragraph 54: The allegations in Paragraph 54 contain characterizations

17   of a document that speaks for itself. Bombardier specifically denies the allegations in

18   Paragraph 54 to the extent they characterize Bombardier as seeking “to coerce MITAC to enter

19   an anticompetitive no-poach agreement through baseless allegations of illegal conduct by

20   Mitsubishi” and sending any communication “devoid of facts.” See Bombardier’s response to

21   Paragraph 39 above. Bombardier denies the remaining allegations in this paragraph.

22          55.     The February 17, 2017 letter also claimed that Mitsubishi was “(ii) acquiring

23   proprietary information belonging to Bombardier to accelerate the development and entry into

24   service of the MRJ aircraft.” But the letter identified no such “proprietary information belonging

25   to Bombardier” or “trade secrets” that had been taken by any of the departed employees, let

26   alone acquired by Mitsubishi. Instead, the letter left little doubt that it was the employees’ own

27   “know-how . . . acquired [in] the context of the development of new aircraft programs” that

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 34
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 35 of 62




 1   Bombardier sought to prevent being used on the MRJ program. Bombardier had no legal basis to

 2   stop its employees from taking that know-how to Mitsubishi. Nor did Bombardier have any legal

 3   basis for its demands that MITAC enter a per se illegal no-poach agreement. Nevertheless, even

 4   after MITAC’s counsel pointed out the factual and legal infirmities in Bombardier’s demands,

 5   Bombardier reiterated its baseless claims in its counsel’s April 12, 2017 letter.

 6          Response to Paragraph 55: The allegations in Paragraph 55 contain characterizations

 7   of documents that speak for themselves. Bombardier admits to sending letters on February 17,

 8   2017, and April 12, 2017, but Bombardier specifically denies the allegations in Paragraph 55 in

 9   that they mischaracterize Bombardier's communications as having “factual and legal infirmities”

10   and falsely portray Bombardier's counsel as reiterating “baseless claims.” For additional bases

11   for denying the allegations of Paragraph 55, see Bombardier's response to Paragraph 39 above.

12   Bombardier denies any remaining allegations in Paragraph 55.

13          56.     The form of “relief” requested by Bombardier further demonstrates the

14   anticompetitive nature its pre-litigations threats and demands. Each of Bombardier’s demands to

15   Mitsubishi and AeroTEC sought the cessation of recruitment and hiring activities in support of

16   the MRJ project. Bombardier did not (and could not) contend that any specific trade secrets had

17   been misappropriated by Mitsubishi or AeroTEC for use in the MRJ program, nor did

18   Bombardier request that the companies refrain from or cease using any misappropriated trade

19   secrets. Rather, Bombardier improperly demanded that Mitsubishi and AeroTEC cease their

20   lawful hiring activities. Indeed, Bombardier demanded that AeroTEC cease the hiring of not only

21   Bombardier’s current employees but also former employees who had already departed the

22   company.

23          Response to Paragraph 56: Bombardier specifically denies the allegations in Paragraph

24   56 in that they mischaracterize Bombardier's pre-litigation communication as “anticompetitive,”

25   “threatening,” and “improper.” Bombardier denies the remaining allegations in this paragraph.

26          57.     Bombardier’s counsel in the instant litigation has essentially confirmed that there

27   was no factual basis for Bombardier’s initial threats and demands. In a January 11, 2018 email to

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 35
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 36 of 62




 1   counsel for MITAC America and the AeroTEC defendants, Bombardier’s counsel stated that

 2   “[w]hile Bombardier certainly took issue with your clients’ recruiting tactics those years ago,

 3   litigation was not necessary until (1) Bombardier discovered actual evidence of trade secret

 4   misappropriation . . .” Although MITAC America denies Bombardier’s counsel’s assertion

 5   regarding trade secret misappropriation, counsel’s statement amounts to an unqualified

 6   admission that Bombardier did not have any evidence of misappropriation at the time

 7   Bombardier demanded that Mitsubishi and AeroTEC enter illegal no-poach agreements to delay

 8   or disrupt certification and sale of the MRJ.

 9          Response to Paragraph 57: The allegations in Paragraph 57 contain characterizations

10   of a document that speaks for itself. To the extent a response is required, all allegations of

11   Paragraph 57 are denied.

12          58.     Bombardier’s threats towards its former and then-current employees also

13   represent an improper attempt to chill the free flow of skilled labor. As explained in MITAC

14   America’s motion to dismiss (Dkt. 54, incorporated herein by reference), Bombardier had no

15   legal basis to contend that its Code of Ethics and Business Conduct imposed binding contractual

16   obligations on its former employees that prevented them from seeking or accepting new

17   employment, nor did Bombardier have a factual basis to insinuate that the dozens of recipients of

18   its letters had acted contrary to the Bombardier Code of Ethics and Business Conduct or any

19   provision of law. On information and belief, Bombardier’s objective in issuing these demands

20   was to impede or delay the MRJ program.

21          Response to Paragraph 58: The allegations in Paragraph 58 contain characterizations

22   of a document that speaks for itself. To the extent a response is required, Bombardier denies the

23   allegations in Paragraph 58.

24          59.     Bombardier’s claims against MITAC and MITAC America in this litigation are

25   meritless. As detailed in MITAC America’s motion to dismiss (incorporated herein by

26   reference), there is no factual or legal basis for the claims in Bombardier’s complaint that

27   MITAC America misappropriated Bombardier’s trade secrets, tortiously interfered with a valid

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 36
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 37 of 62




 1   contractual relationship or business expectancy of Bombardier, or otherwise acted unlawfully by

 2   recruiting, hiring, and continuing to employ former Bombardier employees. For similar reasons,

 3   Bombardier’s claims against MITAC lack merit.

 4           Response to Paragraph 59: The allegations in Paragraph 59 contain characterizations

 5   of a document that speaks for itself. To the extent a response is required, Bombardier denies the

 6   allegations in Paragraph 59.

 7           60.    Neither MITAC nor MITAC America has acquired, possessed, used, disclosed, or

 8   even had knowledge of the alleged trade secret information identified by Bombardier.

 9   Bombardier’s complaint asserts no factual allegations to the contrary.

10           Response to Paragraph 60: Bombardier denies the allegations in Paragraph 60.

11           61.    MITAC and MITAC America take precautions to ensure that newly hired

12   employees do not transfer to MITAC and MITAC America, or use in their work for MITAC and

13   MITAC America, trade secrets or other confidential or proprietary information that they acquired

14   from former employers. New employees are instructed not to bring any proprietary information

15   or materials from their former employers, and they are further instructed not to use, release, or

16   disclose any such information during their employment at MITAC or MITAC America. These

17   requirements are embedded in MITAC’s Code of Ethics. On information and belief, the same

18   precautions are taken with respect to persons hired by MITAC’s partners, such as AeroTEC, who

19   perform work on projects for MITAC or MITAC America. Consistent with these policies, on

20   information and belief, many if not all of the former Bombardier employees hired by AeroTEC

21   were specifically admonished not to bring with them, disclose, or otherwise misappropriate

22   Bombardier trade secrets or confidential information.

23           Response to Paragraph 61: Bombardier lacks knowledge or information sufficient to

24   form a belief about the truth, if any, of the allegations in Paragraph 61, and therefore denies

25   them.

26           62.    MITAC and MITAC America have not misappropriated the alleged trade secret

27   information identified by Bombardier, and Bombardier lacks any basis to allege otherwise.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 37
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 38 of 62




 1   Bombardier’s complaint is devoid of factual allegations connecting MITAC or MITAC America

 2   to any alleged misappropriation. Moreover, the alleged trade secrets identified by Bombardier

 3   would have been of no use to the development, certification, and sale of the MRJ by MITAC and

 4   MITAC America.

 5          Response to Paragraph 62: Bombardier denies all allegations in Paragraph 62.

 6          63.     Even if Bombardier had a basis to allege that MITAC or MITAC America had

 7   obtained Bombardier information, Bombardier’s claims would lack merit insofar as the

 8   documents and information that Bombardier contends constitutes legally-protectable trade

 9   secrets are not legally-protectable trade secrets because, among other things, such information is

10   publicly available and/or was provided to Bombardier by government agencies.

11          Response to Paragraph 63: Bombardier denies the allegations in Paragraph 63.

12          64.     On information and belief, Bombardier’s claims against AeroTEC in this

13   litigation are meritless because, among other things, AeroTEC: has not acquired, possessed,

14   used, or disclosed the alleged trade secret information identified by Bombardier; has not

15   tortiously interfered with a valid contractual relationship or business expectancy of Bombardier;

16   and has not otherwise acted unlawfully by recruiting, hiring, and continuing to employ former

17   Bombardier employees.

18          Response to Paragraph 64: Bombardier denies the allegations in Paragraph 64.

19          65.     On information and belief, Bombardier’s claims against the individual defendants

20   in this litigation are meritless because, among other things, none of the individual defendants:

21   used any Bombardier trade secrets in performing work on the MRJ project; transferred any

22   documents containing Bombardier trade secrets to any AeroTEC, MITAC or MITAC America

23   computer; disclosed any Bombardier trade secrets to any persons employed by AeroTEC,

24   MITAC or MITAC America; or discussed any Bombardier trade secrets with other persons

25   employed by AeroTEC, MITAC or MITAC America.

26          Response to Paragraph 65: Bombardier denies the allegations in Paragraph 65.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 38
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 39 of 62




 1          66.     On information and belief, none of the individual defendants who allegedly sent

 2   Bombardier documents to their personal email accounts did so for the purpose of

 3   misappropriating those documents or Bombardier’s trade secrets or other proprietary

 4   information. Rather, each did so for the purpose of conducting work that they had been assigned

 5   to do for Bombardier or for other reasons unrelated to the individuals’ subsequent work on the

 6   MRJ project. Moreover, it was a common practice for Bombardier employees to send

 7   Bombardier documents to their home email systems so that they could work on and complete

 8   work assignments at home.

 9          Response to Paragraph 66: Bombardier specifically denies the allegations in Paragraph

10   66 to the extent they contend that individual defendants who sent Bombardier documents to their

11   personal email accounts did “so for the purpose of conducting work that they had been assigned

12   to do for Bombardier or for other reasons unrelated to the individuals’ subsequent work on the

13   MRJ.” Bombardier denies the remaining allegations in this paragraph because it lacks knowledge

14   or information sufficient to form a belief about the truth, if any, of the allegations.

15          67.     On information and belief, none of the Bombardier documents that the individual

16   defendants allegedly sent to their personal email accounts contained trade secret information that

17   would have been of use in the development, manufacture, or certification of the MRJ because of,

18   among other things, the significant differences between the MRJ and Bombardier’s jet aircraft,

19   including but not limited to different systems (e.g., different flap skew detection systems and

20   different pitot-static systems) and different engines. Bombardier knew or should have known that

21   the Bombardier documents that the individual defendants allegedly sent to their home email

22   systems contained no trade secret information that would have been of use in the development,

23   manufacture, or certification of the MRJ.

24          Response to Paragraph 67: Bombardier denies the allegations in Paragraph 67.

25   D.     The Relevant Market and Bombardier’s Market Power
26          68.     The relevant market of commerce in which to analyze the effects of Bombardier’s

27   anticompetitive scheme is the market for single-aisle, turbofan-powered commercial aircraft with

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 39
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 40 of 62




 1   seating capacity for 50 to 100 passengers and flight ranges up to approximately 2,500 nautical

 2   miles (the “Regional Jet Market”).

 3          Response to Paragraph 68: Paragraph 68 sets forth a legal conclusion requiring no

 4   response. To the extent a response is required, Bombardier denies that Paragraph 68 contains a

 5   proper definition of a “Regional Jet Market,” and it denies all remaining allegations contained in

 6   Paragraph 68.

 7          69.      The Regional Jet Market is an accepted, defined market within the aerospace

 8   industry. Commercial aircraft with capacity for over 100 passengers are classified within the

 9   industry as “narrowbody” jets (such as the Boeing 737 and the Airbus 220) or even larger

10   “widebody” jets (such as the Boeing 747 and the Airbus 330). Bombardier’s own annual market

11   forecasts acknowledge that the jet industry is segmented between “regional aircraft” with

12   capacity for up to 100 seats and jets with greater seating capacity. Similarly, Bombardier’s

13   Commercial Aircraft President Fred Cromer has stated as recently as June 2018 that the market

14   for regional jets with a maximum capacity of 100 passengers is distinct from the market for

15   narrowbody jets with capacity for over 100 passengers, acknowledging that Bombardier’s

16   CSeries family of jets (small narrowbody jets with seating capacity of 108 passengers and above,

17   now known as the Airbus A220) do not compete within the market for regional jets.

18          Response to Paragraph 69: Bombardier denies that Paragraph 69 accurately defines the

19   “Regional Jet Market” and on that basis denies the remaining allegations.

20          70.      Regional jets are not interchangeable with other commercial aircraft given their

21   differentiated passenger seating capacity, flight ranges, fuel efficiencies, operating costs, and

22   sales prices. Other commercial aircraft are not close enough substitutes to prevent Bombardier

23   and other regional jet suppliers from raising prices above competitive levels, degrading quality,

24   or reducing output for regional jets. Put simply, other commercial aircraft are not a material

25   competitive constraint on Bombardier regional jets.

26          Response to Paragraph 70: Bombardier denies the allegations of Paragraph 70.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 40
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 41 of 62




 1          71.     Specifically, airlines and other aerospace customers do not consider larger

 2   narrowbody jets to be a reasonable substitute for regional jets, nor do they consider regional jets

 3   to be a reasonable substitute for narrowbody jets. Regional jets and narrowbody jets are

 4   differentiated by their passenger seating capacities, flight ranges, and costs, among other factors.

 5   For example, the shorter flight range of regional jets prevents regional jets from servicing many

 6   routes that can be served only by narrowbody jets, including routes between the East and West

 7   coasts of the United States. Moreover, government regulations, airport operating restrictions, and

 8   contractual arrangements, including clauses in airline pilot contracts limiting the size of aircraft

 9   that can be flown by certain pilots, serve to reduce the interchangeability of regional jets and

10   narrowbody jets. Regional jets and narrowbody jets are also differentiated by their initial sales

11   price and subsequent operating costs. Larger and heavier narrowbody jets typically cost more to

12   operate, on a trip cost basis, than smaller regional jets, and these operating costs represent most

13   of the lifetime cost of a plane. As a result, airlines and other aerospace customers are disinclined

14   to purchase a jet with more seats or a longer flight range than needed for a specific route.

15   Narrowbody jets are not a material competitive constraint on regional jets.

16          Response to Paragraph 71: Bombardier denies the allegations of Paragraph 71.

17          72.     Airlines and other aerospace customers do not consider turboprop airplanes to be

18   a reasonable substitute for regional jets, nor do they consider regional jets to be a reasonable

19   substitute for turboprop airplanes. As compared to turboprop airplanes, regional jets are capable

20   of longer flight ranges, are faster, are safer, and provide superior passenger comfort, including

21   less noise and vibration. Regional jets and turboprop airplanes are also differentiated by their

22   initial sales price and subsequent operating costs. As such, turboprop airplanes are not a material

23   competitive constraint on regional jets.

24          Response to Paragraph 72: Bombardier denies the allegations of Paragraph 72.

25          73.     For these reasons, the Regional Jet Market is a distinct product market. The

26   relevant geographic market for regional jets is worldwide. Regional jets are manufactured by a

27   small number of companies (predominantly Bombardier and Embraer) and are capable of being

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 41
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 42 of 62




 1   sold by those companies on a worldwide basis. However, the United States is the largest and

 2   most important market area for regional jet manufacturers, as discussed further below.

 3          Response to Paragraph 73: Bombardier denies the allegations of Paragraph 73 in that

 4   MITAC America’s definition of “the Regional Jet Market” is a legal conclusion, not a statement

 5   of fact. Bombardier lacks information sufficient to form a belief concerning any remaining

 6   allegations of Paragraph 73 and on that basis denies them.

 7          74.     Bombardier has significant market power in the Regional Jet Market.

 8   Bombardier’s market power in the Regional Jet Market is directly evidenced by its ability to

 9   exclude or delay the entry of competition in the Regional Jet Market. Bombardier’s market

10   power is further demonstrated by its significant share of the Regional Jet Market, a market which

11   is highly concentrated with the vast majority of jets manufactured by Bombardier and Embraer

12   and is subject to substantial barriers to entry and other conditions that serve to protect

13   Bombardier’s market power, including Bombardier’s exclusionary conduct. On information and

14   belief, these conditions allow Bombardier to charge supracompetitive prices for regional jets.

15          Response to Paragraph 74: The allegations of Paragraph 74 contain legal conclusions

16   to which no response is required. To the extent a response is required, Bombardier denies all

17   allegations of Paragraph 74.

18          75.     Since the launch of the original CRJ, Bombardier has held a significant share of

19   the Regional Jet Market. From at least 2010 to present, Bombardier’s worldwide share of the

20   Regional Jet Market has consistently been over 40%, with Bombardier’s CRJs comprising over

21   40% of in-service regional jets worldwide as of 2018. Bombardier’s position has been even more

22   significant in the largest and most important market for regional jets, the United States. In the

23   U.S., where Bombardier’s only other active competitor in recent years has been Embraer,

24   Bombardier’s market share was 49% as of 2018.(footnote omitted)

25          Response to Paragraph 75: The allegations in Paragraph 75 contain legal conclusions

26   to which no response is necessary. To the extent a response is required, Bombardier denies the

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 42
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 43 of 62




 1   remaining allegations in this paragraph, including the related footnote, which state opinion,

 2   rather than fact.

 3           76.     Bombardier’s public statements confirm that the company expects to increase its

 4   share of the Regional Jet Market in the near term. In media briefings in June 2018, Bombardier’s

 5   Commercial Aircraft President Fred Cromer stated that Bombardier is actively seeking to

 6   increase its share of the market through sales of its CRJ 900 and that the company anticipates

 7   achieving a market share of over 50%. Mr. Cromer contended that the only competition for sale

 8   of the CRJ 900 came from Embraer, apparently suggesting to the media and public that the MRJ

 9   would not enter the market and compete with the CRJ 900. Indeed, Mr. Cromer stated that the

10   barriers to entry into the marketplace would effectively shield Bombardier from competition

11   from the MRJ. In response to a question about whether Bombardier viewed the MRJ as a

12   competitive threat in the regional jet market, Mr. Cromer stated that “[i]t’s complicated to bring

13   new technology to the marketplace . . . not only in your home country, but then to establish the

14   footprint outside of your home country with authorities around the world, and we’ve been doing

15   that for years and years and years and we have relationships and we know how to do it, and we

16   know how difficult it is. So I think it is going to be challenging over time for other OEMs that

17   are starting that process to catch up with what other established OEMs have, and that allows us

18   to continue to make our own advancements and continue to be at the forefront of where those

19   opportunities are.”

20           Response to Paragraph 76: The allegations in Paragraph 76 purport to characterize

21   certain of Bombardier's public statements without specific citation, but Bombardier denies that

22   the characterization is either definitive or accurate. Bombardier also specifically denies

23   statements MITAC America attributes to Mr. Cromer suggest or indicate anticompetitive activity

24   by Bombardier. Bombardier denies any remaining allegations in this paragraph.

25           77.     Bombardier’s power in the Regional Jet Market is augmented by substantial

26   barriers to entry, including the following:

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 43
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 44 of 62



                Development costs. The cost of developing a new jet is significant and often exceeds
 1                 initial estimates. For example, the cost of developing the MRJ was initially
 2                 estimated to be $1.9 billion but has increased to nearly $5 billion. Similarly,
                   although Bombardier initially estimated that development of its narrowbody
 3                 CSeries jets would cost $2.1 billion, the program ultimately cost $5.4 billion.

 4              Complexity of development and certification process. Development of a new regional
                  jet is complex, and entry to the market requires that a new jet pass through a long,
 5                complex, and difficult certification process. In addition, unanticipated challenges
 6                and problems in the development and certification process are commonplace.
                  Moreover, as explained above, the finite supply of skilled engineers capable of
 7                assisting in the development and certification of regional jets serves as an
                  additional barrier to entry.
 8
                Manufacturing requirements and costs. The manufacturing of regional jets requires
 9
                  substantial and costly manufacturing capabilities and facilities, as well as
10                significant reliance on subcontractors and complex supply chains. Many firms are
                  incapable of making the substantial investment required to establish adequate
11                manufacturing capabilities and facilities.
12              Customer trust. Establishing customer trust in the operability and reliability of a
                   regional jet can present challenges, particularly for manufacturers that are seeking
13
                   to enter the jet market. Establishing a reliable global customer support network
14                 also requires significant investment and presents operational challenges. This is
                   particularly true given the substantial price and long-term commitment associated
15                 with the purchase of a regional jet.
16              Brand loyalty and switching costs. Customers with existing fleets comprised of a
17                 given manufacturer’s jets may be more inclined to purchase additional jets from
                   the same manufacturer rather than a different manufacturer (particularly a new
18                 entrant) given the costs associated with switching to a different manufacturer’s
                   jets. These switching costs include the time and expense of retraining personnel
19                 (pilots, crew, and maintenance workers); the costs associated with maintenance
                   program changes, proving flights, establishing a new spare parts inventory,
20
                   equipment tooling, and supply chain integration; and other overhead costs
21                 associated with adding a new aircraft type to air operator’s certificates issued by
                   national aviation authorities. Loyalty to a given manufacturer’s jets and personal
22                 relationships between a manufacturer’s and customer’s personnel may also
                   present barriers to entry to a new competitor.
23
24          Response to Paragraph 77: Bombardier          admits    that   Paragraph    77    identifies
25   considerations relevant to deciding whether to develop, manufacture, sell and service an airplane.
26   Paragraph 77 is specifically denied to the extent it implies or suggests that the recited
27   considerations are due to anticompetitive activity of Bombardier. Bombardier also denies that
     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 44
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 45 of 62




 1   MITAC America has properly defined the “Regional Jet Market.” Bombardier denies any other

 2   allegations in Paragraph 77.

 3          78.     These barriers to entry and other technical, business, and political challenges to

 4   penetrating the Regional Jet Market are so significant that government support is often necessary

 5   to the successful entry of a new jet manufacturer.

 6          Response to Paragraph 78: Bombardier is without sufficient knowledge to form a

 7   belief about the truth, if any, of the allegations of this paragraph and therefore denies them.

 8          79.     Both the cyclical nature of demand for regional jets and the length of a regional

 9   jet’s lifecycle can present additional barriers to entry. These interrelated factors also make certain

10   periods of time particularly important for manufacturers’ sales of regional jets. The average

11   lifespan of regional jets currently in service is approximately 18 years. As an in-service regional

12   jet nears the end of its life, the owner must choose whether to replace the jet or invest in

13   maintenance and related services to extend the life of the jet. In the United States (which is home

14   to over 57% of all regional jets in service worldwide), the average age of regional jets currently

15   in service is such that a large replacement wave is forecast to begin in 2022. The ability to make

16   sales in advance of the upcoming U.S. replacement wave will be critical to regional jet

17   manufacturers’ success, both in terms of earning revenue from initial sales and aftermarket

18   services during the life of the aircraft, and in creating a foundation for additional sales inside and

19   outside the U.S. The next several years are thus of vital importance to established regional jet

20   manufacturers and new entrants alike. As a result, even a small impairment to a regional jet

21   manufacturer’s ability to compete in the upcoming U.S. replacement cycle could have significant

22   ramifications for the manufacturer’s revenues and market share— and for the revenues and

23   market shares of the manufacturer’s competitors. Accordingly, if Bombardier successfully

24   prevents, delays, or undermines the MRJ’s availability to be sold during the upcoming U.S.

25   replacement cycle, it could be foreclosed from capturing any meaningful share of the U.S. and

26   global markets for many years to come, and could be foreclosed from entry entirely.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 45
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 46 of 62




 1          Response to Paragraph 79: Bombardier denies the allegations of Paragraph 79, to the

 2   extent they are opinion based in large part on speculation. Bombardier specifically denies acting,

 3   or having acted in an improper or illegal manner to prevent, delay, or undermine the MRJ’s

 4   availability to be sold during what MITAC America considers to be an upcoming U.S.

 5   replacement cycle. Bombardier denies any remaining allegations in this paragraph because it

 6   lacks knowledge or information sufficient to form a belief about the truth, if any, of the

 7   allegations.

 8          80.     The barriers to entry into the Regional Jet Market increase Bombardier’s market

 9   power beyond the level suggested by the company’s market share alone. This is particularly true

10   with respect to customers whose fleets of regional jets are already comprised in whole or in part

11   by Bombardier jets. Due to the aforementioned switching costs and brand loyalty in the current

12   duopoly market, Bombardier has greater market power with respect to customers that already

13   own or operate Bombardier jets. Entry of a new competitor could threaten Bombardier’s market

14   power with respect to these customers, particularly as they decide whether and when to replace

15   aging CRJs already in their fleet.

16          Response to Paragraph 80: Bombardier denies the allegations of Paragraph 80, to the

17   extent they are opinion based in large part on speculation. Bombardier specifically denies the

18   allegations of Paragraph 80 to the extent they suggest improper or illegal activity by Bombardier.

19   Bombardier denies any remaining allegations in this paragraph.

20          81.     The nature of regional jets and their lifecycles also make the provision of

21   aftermarket services an important source of revenue for regional jet manufacturers, including

22   Bombardier. Over the life of an in-service regional jet, manufacturers typically earn substantial

23   revenue from the sale of parts, maintenance, repair, and other services. The need for these

24   services—and thus the revenue manufacturers derive from their provision—tends to increase as a

25   jet ages. More expensive maintenance services, such as overhaul of jet engines, also tend to be

26   required later in the life of a regional jet. As a result, as a jet ages, owners are often confronted

27   with the choice of whether to extend the life of the jet through increasingly expensive

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 46
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 47 of 62




 1   aftermarket maintenance and services or to instead replace the aging jet. A jet owner’s decision

 2   to forego the purchase of aftermarket services provided by the jet’s manufacturer and instead to

 3   purchase a new regional jet from a different manufacturer would thus have a significant impact

 4   on both manufacturers’ revenue streams.

 5          Response to Paragraph 81: Bombardier denies the allegations of Paragraph 81, to the

 6   extent they are opinion based in large part on speculation. Bombardier specifically denies the

 7   allegations of Paragraph 81 to the extent they suggest improper or illegal activity by Bombardier.

 8   Bombardier denies any remaining allegations in this paragraph.

 9          82.     As a result of these market dynamics, even a temporary delay or impairment of

10   the certification, development, or sale of the MRJ would have a significant impact not only on

11   the short- and long-term prospects for the MRJ, but also for Bombardier. Indeed, any such delay

12   or impairment would enable Bombardier to capture additional sales, including in the upcoming

13   replacement cycle in the U.S., and allow Bombardier to gain additional revenue from the sale of

14   aftermarket services as airlines elect to extend the lives of in-service Bombardier jets rather than

15   purchasing new MRJs.

16          Response to Paragraph 82: Bombardier denies the allegations of Paragraph 82, to the

17   extent they are opinion based in large part on speculation. Bombardier specifically denies the

18   allegations of Paragraph 82 to the extent they suggest improper or illegal activity by Bombardier.

19   Bombardier denies any remaining allegations in this paragraph.

20   E.     Anticompetitive Effect and Injury
21          83.     Bombardier’s anticompetitive practices have excluded competition, reduced

22   choice, suppressed innovation, and increased barriers to entry in the Regional Jet Market. On

23   information and belief, Bombardier’s conduct has also reduced output and increased prices for

24   regional jets. As a result, Bombardier’s actions have harmed competition, regional jet purchasers,

25   engineers, and MITAC America.

26          Response to Paragraph 83: Bombardier denies the allegations in Paragraph 83.

27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 47
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 48 of 62




 1          84.     Competition in the Regional Jet Market has been harmed. Bombardier has

 2   delayed the entry of new competitors, reduced the movement of skilled aerospace engineers,

 3   reduced choice, and suppressed innovation. By delaying the entry of new regional jets,

 4   Bombardier has reduced choice and limited innovation in the Regional Jet Market. By blocking

 5   and otherwise chilling the movement of skilled engineers within the market, Bombardier has

 6   further diminished competitors’ ability to compete and innovate in the market. And by unfairly

 7   tarnishing the image of Mitsubishi and the MRJ in the eyes of customers, Bombardier has

 8   suppressed competition in the Regional Jet Market. On information and belief, this has reduced

 9   output and elevated prices of regional jets above what they would have been but for

10   Bombardier’s conduct.

11          Response to Paragraph 84: Bombardier denies the allegations in Paragraph 84.

12          85.     Purchasers of regional jets have also been harmed in that they have fewer and

13   less innovative options for regional jets. In addition, Bombardier can maintain higher prices than

14   would otherwise prevail in the face of new competition.

15          Response to Paragraph 85: Bombardier denies the allegations in Paragraph 85.

16          86.     Individual engineers looking for employment related to commercial jets have also

17   been harmed. Individual engineers and competitors for their talent are harmed by Bombardier’s

18   campaign to impede the movement of skilled engineers. The industry is highly concentrated and

19   news travels fast when any company or individual in the industry is sued. Bombardier’s threats

20   and actual litigation against individual employees chills the marketplace for such talent, which

21   will endure for several years to come.

22          Response to Paragraph 86: Bombardier denies the allegations in Paragraph 86.

23          87.     MITAC America has incurred antitrust injury from the violations of law alleged

24   and would not have incurred such injury in the absence of Bombardier’s anticompetitive actions.

25   As the direct result of Bombardier’s ongoing predatory campaign described above, MITAC

26   America has been undermined or delayed in its ability to recruit, hire, and retain engineers

27   critical to the development and certification of the MRJ, which has not only risked delaying the

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 48
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 49 of 62




 1   MRJ’s certification, but also impedes MITAC America’s innovation and design efforts and

 2   raises MITAC America’s costs and the barriers to enter the Regional Jet Market.

 3           Response to Paragraph 87: Bombardier denies the allegations in Paragraph 87.

 4           88.     For example, as a result of Bombardier’s anticompetitive conduct:

 5                   Recruitment and hiring efforts by MITAC America, MITAC, and AeroTEC in
 6                      support of the MRJ program have been undermined.

 7                   AeroTEC was forced to decline to extend an offer of employment to one or more
                        Bombardier employees that would have supported the MRJ program.
 8
                     At least one prospective employee that MITAC America intended to hire
 9                      withdrew his application for employment, citing the situation between
10                      Bombardier and Mitsubishi as the reason for doing so.

11                   The start dates of at least two individuals employed in connection with the MRJ
                        program were delayed.
12
                     On information and belief, other prospective employees declined to either seek or
13
                        accept employment on the MRJ program, slowing the pace of hiring related to
14                      the MRJ program.

15                   The ability of MITAC America, MITAC, and AeroTEC to hire and retain
                        employees for the MRJ program, including but not limited to highly-skilled
16                      individuals currently or formerly employed by Bombardier, has been reduced,
                        with significant near-term and long-lasting effects on the companies.
17
18           Response to Paragraph 88: Bombardier specifically denies that any of the examples set
19
     forth in Paragraph 88 constitute anticompetitive conduct. Bombardier further denies any
20
     remaining allegations in Paragraph 88 because it lacks knowledge or information sufficient to
21
     form a belief about the truth, if any, of the allegations.
22
             89.     MITAC America has also incurred antitrust injury in the form of harm to its
23   reputation and goodwill caused by Bombardier’s anticompetitive conduct, including its baseless
24   claims that MITAC America has misappropriated Bombardier’s trade secrets. On information
25
     and belief, the reputation and goodwill of MITAC America and MITAC among current and
26
     potential MRJ customers and suppliers has been diminished as a result of Bombardier’s conduct,
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 49
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 50 of 62




 1   with long lasting detrimental effects. Similarly, Bombardier’s insinuation that the MRJ program

 2   is built on misappropriated trade secrets may create uncertainty among current and potential

 3   MRJ customers and suppliers about whether MITAC America and MITAC can be trusted

 4   business partners and whether the MRJ will be able to meet development and production

 5   deadlines and enter the market notwithstanding the litigation. Both harm not only MITAC

 6   America’s reputation and goodwill, but also its sales.

 7           Response to Paragraph 89: Bombardier denies the allegations in Paragraph 89.

 8           90.     Bombardier’s relentless threats and demands that MITAC America, MITAC, and

 9   AeroTEC enter into unlawful no-poach agreements have also forced the companies to divert

10   attention and resources that could have otherwise been committed to the MRJ program, including

11   through the retention of outside counsel and mounting legal fees and costs associated with

12   responding to Bombardier’s baseless demands and legal actions.

13           Response to Paragraph 90: Bombardier denies that it undertook any action either prior

14   to, or during this litigation, that is baseless, anticompetitive, improper, or illegal. Bombardier

15   denies any remaining allegations in this paragraph because it lacks knowledge or information

16   sufficient to form a belief about the truth, if any, of the allegations.

17           91.     The effects of Bombardier’s predatory scheme harm competition, regional jet

18   purchasers, aerospace engineers, and MITAC America. These harms are the types that antitrust

19   laws were designed to prevent and those harms flow directly from that which makes

20   Bombardier’s conduct unlawful. Bombardier’s practices are not reasonably necessary to

21   accomplish any significant procompetitive benefit.

22           Response to Paragraph 91: Bombardier denies that is has engaged in a “predatory

23   scheme” or harmful and unlawful conduct of the kind envisioned by antitrust laws. Bombardier

24   denies the remaining allegations in this paragraph because it lacks knowledge or information

25   sufficient to form a belief about the truth, if any, of the allegations.

26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 50
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 51 of 62



       COUNTERCLAIM I: ATTEMPTED MONOPOLIZATION IN VIOLATION OF THE
 1                       SHERMAN ACT, 15 U.S.C. § 2 92.
 2          92.     MITAC America realleges and incorporates by reference the allegations set forth
 3   in the preceding paragraphs as though fully set forth herein.
 4          Response to Paragraph 92: Bombardier fully restates and incorporates by reference its
 5   responses to Paragraphs 1 through 91 above.
 6          93.     Bombardier has market power in the Regional Jet Market and has a dangerous
 7   probability of obtaining monopoly power.
 8          Response to Paragraph 93: Bombardier denies the allegations in Paragraph 93.
 9          94.     Bombardier has engaged in a scheme to expand its market power in the Regional
10   Jet Market, to the detriment of competition, purchasers of regional jets, aerospace engineers, and
11   MITAC America.
12          Response to Paragraph 94: Bombardier denies the allegations in Paragraph 94.
13          95.     Bombardier’s anticompetitive and exclusionary conduct includes its ongoing
14   actions to impede or delay the development, certification, and sale of the MRJ by (1) levying
15   baseless threats at MITAC America, MITAC, MHI, AeroTEC, and those companies’ current and
16   prospective employees in order to restrict the free flow of skilled labor necessary to the
17   development and certification of the MRJ; (2) making threats against its own employees to deter
18   them from accepting employment on the MRJ program; (3) attempting to coerce MITAC
19   America, MITAC, MHI, and AeroTEC to enter per se unlawful no-poaching agreements in order
20   to restrict recruitment and hiring activities in support of the MRJ program; (4) threatening the
21   long-standing supply relationship between MHI and Bombardier in an attempt to achieve its
22   illicit ends; and (5) initiating this litigation in an effort to delay the MRJ program and undermine
23   sales of the MRJ. In furtherance of this scheme, Bombardier has engaged in a pattern of threats
24   of litigation without regards to the merits and for the purpose of injuring MITAC, MITAC
25   America, AeroTEC, and competition in the Regional Jet Market. Bombardier has also threatened
26   and filed litigation against MITAC, MITAC America, AeroTEC, and former Bombardier
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 51
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 52 of 62




 1   employees that is objectively baseless and subjectively intended to interfere with MITAC,

 2   MITAC America, and AeroTEC’s ability to compete.

 3           Response to Paragraph 95: Bombardier admits that it has filed litigation against

 4   MITAC, MITAC America, AeroTEC, and former Bombardier employees, but Bombardier

 5   denies it has undertaken any anticompetitive or exclusionary conduct, including but not limited

 6   to any of the acts enumerated in Paragraph 95. Bombardier denies the remaining allegations in

 7   Paragraph 95.

 8           96.     Bombardier undertook the anticompetitive and exclusionary conduct alleged

 9   herein with the specific intent to acquire monopoly power in the Regional Jet Market.

10           Response to Paragraph 96: Bombardier denies the allegations in Paragraph 96.

11           97. As evidenced by Bombardier’s market share and the dynamics of the Regional Jet

12   Market, including the significant barriers to entry to the Regional Jet Market, there is a

13   dangerously high probability that Bombardier’s scheme to impede competition from the MRJ

14   and monopolize the Regional Jet Market will succeed.

15           Response to Paragraph 97: Bombardier denies the allegations of Paragraph 97.

16           98.     Bombardier’s conduct has no efficiency or procompetitive benefit or justification,

17   the anticompetitive effects of its conduct outweigh any purported procompetitive justifications,

18   and Bombardier could reasonably achieve any purported procompetitive goals through less

19   restrictive alternatives.

20           Response to Paragraph 98: Bombardier denies the allegations of Paragraph 98.

21           99.     Bombardier’s conduct constitutes attempted monopolization in violation of

22   Section 2 of the Sherman Act, 15 U.S.C. § 2.

23           Response to Paragraph 99: Bombardier denies the allegations of Paragraph 99.

24           100.    As a direct and proximate result of the unlawful conduct of Bombardier in

25   furtherance of the violations alleged, MITAC America has been injured in its business and

26   property in an amount to be proved at trial and to be automatically trebled, as provided by 15

27   U.S.C. § 15.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 52
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 53 of 62




 1          Response to Paragraph 100: Bombardier denies the allegations of Paragraph 100.

 2          101.    MITAC America is also entitled to recover from Bombardier the cost of suit,

 3   including a reasonable attorney’s fee, as provided by 15 U.S.C. § 15.

 4          Response to Paragraph 101: Bombardier denies the allegations of Paragraph 101.

 5    COUNTERCLAIM II: ATTEMPTED MONOPOLIZATION IN VIOLATION OF THE
            WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86.040
 6
            102.    MITAC America realleges and incorporates by reference the allegations set forth
 7
     in the preceding paragraphs as though fully set forth herein.
 8
            Response to Paragraph 102: Bombardier fully restates and incorporates by reference its
 9
     responses to Paragraphs 1 through 101.
10
            103.    Bombardier has market power in the Regional Jet Market and has a dangerous
11
     probability of obtaining monopoly power.
12
            Response to Paragraph 103: Bombardier denies the allegations in Paragraph 103.
13
            104.    Bombardier has engaged in a scheme to expand its market power in the Regional
14
     Jet Market, to the detriment of competition, purchasers of regional jets, aerospace engineers, and
15
     MITAC America.
16
            Response to Paragraph 104: Bombardier denies the allegations in Paragraph 104.
17
            105.    Bombardier’s anticompetitive and exclusionary conduct includes its ongoing
18
     actions to impede or delay the development, certification, and sale of the MRJ by (1) levying
19
     baseless threats at MITAC America, MITAC, MHI, AeroTEC, and those companies’ current and
20
     prospective employees in order to restrict the free flow of skilled labor necessary to the
21
     development and certification of the MRJ; (2) making threats against its own employees to deter
22
     them from accepting employment on the MRJ program; (3) attempting to coerce MITAC
23
     America, MITAC, MHI, and AeroTEC to enter per se unlawful no-poaching agreements in order
24
     to restrict recruitment and hiring activities in support of the MRJ program; (4) threatening the
25
     long-standing supply relationship between MHI and Bombardier in an attempt to achieve its
26
     illicit ends; and (5) initiating this litigation in an effort to delay the MRJ program and undermine
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 53
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 54 of 62




 1   sales of the MRJ. In furtherance of this scheme, Bombardier has engaged in a pattern of threats

 2   of litigation without regards to the merits and for the purpose of injuring MITAC, MITAC

 3   America, AeroTEC, and competition in the Regional Jet Market. Bombardier has also threatened

 4   and filed litigation against MITAC, MITAC America, AeroTEC, and former Bombardier

 5   employees that is objectively baseless and subjectively intended to interfere with MITAC,

 6   MITAC America, and AeroTEC’s ability to compete.

 7           Response to Paragraph 105: Bombardier admits that it has filed litigation against

 8   MITAC, MITAC America, AeroTEC, and former Bombardier employees, but Bombardier

 9   denies it has undertaken any anticompetitive and exclusionary conduct, including but not limited

10   to any of the acts enumerated in Paragraph 105. Bombardier denies the remaining allegations in

11   Paragraph 105.

12           106.    Bombardier undertook the anticompetitive and exclusionary conduct alleged

13   herein with the specific intent to acquire monopoly power in the Regional Jet Market.

14           Response to Paragraph 106: Bombardier denies the allegations in Paragraph 106.

15           107.    As evidenced by Bombardier’s market share and the dynamics of the Regional Jet

16   Market, including the significant barriers to entry to the Regional Jet Market, there is a

17   dangerously high probability that Bombardier’s scheme to impede competition from the MRJ

18   and monopolize the Regional Jet Market will succeed.

19           Response to Paragraph 107: Bombardier denies the allegations of Paragraph 107.

20           108.    Bombardier’s conduct has no efficiency or procompetitive benefit or justification,

21   the anticompetitive effects of its conduct outweigh any purported procompetitive justifications,

22   and Bombardier could reasonably achieve any purported procompetitive goals through less

23   restrictive alternatives.

24           Response to Paragraph 108: Bombardier denies the allegations of Paragraph 108.

25           109.    Bombardier’s conduct constitutes attempted monopolization in violation of RCW

26   19.86.040.

27           Response to Paragraph 109: Bombardier denies the allegations of Paragraph 109.

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 54
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 55 of 62




 1          110.    As a direct and proximate result of the unlawful conduct of Bombardier in

 2   furtherance of the violations alleged, MITAC America has been injured in its business and

 3   property in an amount to be proved at trial and, in the Court’s discretion, to be increased up to an

 4   amount not to exceed three times the actual damages sustained, as provided by RCW 19.86.090.

 5          Response to Paragraph 110: Bombardier denies the allegations of Paragraph 110.

 6          111. MITAC America is also entitled to recover from Bombardier the cost of suit,

 7   including a reasonable attorney’s fee, as provided by RCW 19.86.090.

 8          Response to Paragraph 111: Bombardier denies the allegations of Paragraph 111.

 9     COUNTERCLAIM III: PROPOSAL FOR AN ARRANGEMENT TO VIOLATE THE
            WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86.030
10
            112.    MITAC America realleges and incorporates by reference the allegations set forth
11
     in the preceding paragraphs as though fully set forth herein.
12
            Response to Paragraph 112: Bombardier fully restates and incorporates by reference its
13
     responses to Paragraphs 1 through 111.
14
            113.    Bombardier proposed (and demanded) that MITAC America agree to cease all
15
     recruitment and hiring of Bombardier employees.
16
            Response to Paragraph 113: Bombardier denies the allegations of Paragraph 113.
17
            114.    If consummated, Bombardier’s proposed no-poaching agreement would have
18
     constituted a per se violation of RCW 19.86.030, which prohibits every contract, combination, or
19
     conspiracy in restraint of trade or commerce. In any event, the proposed agreement had no
20
     legitimate business justification, but instead was proposed and demanded by Bombardier in order
21
     to reduce competition in the Regional Jet Market by restricting hiring related to the MRJ. There
22
     is no efficiency-enhancing, procompetitive justification for the proposal. Any purported
23
     procompetitive justifications or effects are outweighed by the anticompetitive impact, and there
24
     are less restrictive alternatives available to achieve any purported procompetitive impact.
25
            Response to Paragraph 114: Bombardier denies the allegations of Paragraph 114.
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 55
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 56 of 62




 1          115.    As a direct and proximate result of its refusal to accede to Bombardier’s proposal,

 2   MITAC America has been injured in its business and property in an amount to be proved at trial

 3   and trebled pursuant to RCW 19.86.090. In particular, MITAC America has been forced to incur

 4   the burden and expense of responding to and defending against Bombardier’s repeated threats

 5   and demands, including the attorneys’ fees and costs incurred in relation to the instant litigation,

 6   and to otherwise divert away attention and resources that could have otherwise been committed

 7   to the MRJ program.

 8          Response to Paragraph 115: Bombardier denies the allegations of Paragraph 115.

 9          116.    MITAC America is also entitled to recover from Bombardier the cost of suit,

10   including a reasonable attorney’s fee, as provided by RCW 19.86.090.

11          Response to Paragraph 116: Bombardier denies the allegations of Paragraph 116.

12          COUNTERCLAIM IV: UNFAIR COMPETITION IN VIOLATION OF THE
             WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86.020 117
13
            117.    MITAC America realleges and incorporates by reference the allegations set forth
14
     in the preceding paragraphs as though fully set forth herein.
15
            Response to Paragraph 117: Bombardier fully restates and incorporates by reference its
16
     responses to Paragraphs 1 through 116.
17
            118.    Bombardier’s conduct constitutes unfair methods of competition and unfair acts
18
     or practices within the meaning of RCW 19.86.020 because the conduct: (1) offends public
19
     policy as it has been established by statutes, the common law, or otherwise, including state and
20
     federal laws that prohibit anticompetitive conduct; (2) is oppressive in that it seeks to prevent or
21
     limit lawful competition; and/or (3) causes substantial injury to competitors (e.g. MITAC
22
     America, MITAC, and AeroTEC), other businesspersons (e.g., airlines and other purchasers of
23
     regional jets who may pay more for regional jets due to the reduction in competition in the
24
     market for regional jets), and/or consumers (e.g., individuals who may pay more for airplane
25
     tickets if airplane manufacturers can charge airlines more for jets due to the reduction of
26
     competition in the market for regional jets).
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 56
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 57 of 62




 1           Response to Paragraph 118: Bombardier denies the allegations of Paragraph 118.

 2           119.     Bombardier’s conduct took place in the course of trade or commerce because

 3   Bombardier’s threats and demands were issued by Bombardier in the course of its business

 4   operations, were directed towards other companies and individuals involved in the manufacture

 5   of regional jets, and were related to efforts to compete with Bombardier in the market for

 6   regional jets.

 7           Response to Paragraph 119: Bombardier denies the allegations of Paragraph 119.

 8           120.     Bombardier’s conduct is injurious to the public interest, within the meaning of

 9   RCW 19.86.093(1), because it violates statutes that incorporate the Consumer Protection Act,

10   including but not limited to RCW 19.86.020, 19.86.030, and 19.86.040.

11           Response to Paragraph 120: Bombardier denies the allegations of Paragraph 120.

12           121.     Bombardier’s conduct is injurious to the public interest within the meaning of

13   RCW 19.86.093(3)(a) because it has injured persons other than MITAC America, including

14   MITAC, MHI, AeroTEC, the current and former Bombardier employees who were the recipients

15   of Bombardier’s threats and allegations, and other individuals, including but not limited to

16   current and former Bombardier employees, among others, who were deterred or dissuaded from

17   seeking employment related to the MRJ.

18           Response to Paragraph 121: Bombardier denies the allegations of Paragraph 121.

19           122.     Bombardier’s conduct is injurious to the public interest within the meaning of

20   RCW 19.86.093(3)(b) and RCW 19.86.093(3)(c) because it had the capacity, and still has the

21   capacity, to injure other persons, including current and former Bombardier employees who were

22   deterred or dissuaded from seeking employment related to the MRJ, as well as other companies

23   or individuals who may be the recipients of similarly improper threats, accusations, and

24   invitations to collude in the future.

25           Response to Paragraph 122: Bombardier denies the allegations of Paragraph 122.

26           123.     As a direct and proximate result of Bombardier’s conduct, MITAC America has

27   been injured in its business and property in an amount to be proved at trial and, in the Court’s

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 57
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 58 of 62




 1   discretion, to be increased up to an amount not to exceed the greater of three times the actual

 2   damages sustained or $25,000, as provided by RCW 19.86.090.

 3           Response to Paragraph 123: Bombardier denies the allegations of Paragraph 123.

 4           124.    MITAC America is also entitled to recover from Bombardier the cost of suit,

 5   including a reasonable attorney’s fee, as provided by RCW 19.86.090.

 6           Response to Paragraph 124: Bombardier denies the allegations of Paragraph 124.

 7                           BOMBARDIER'S AFFIRMATIVE DEFENSES
 8           Without prejudice to the denials set forth in its Answer, without admitting any averments

 9   of the Counterclaims not otherwise admitted, and without undertaking any of the burdens

10   imposed by law on MITAC America, Bombardier asserts the following separate defenses to the

11   Counterclaims:

12                                  FIRST AFFIRMATIVE DEFENSE
                      (Failure to State a Claim upon Which Relief Can Be Granted)
13
             The Counterclaims fail to state a claim upon which relief may be granted pursuant to
14
     Federal Rule of Civil Procedure 12(b)(6).
15
                                   SECOND AFFIRMATIVE DEFENSE
16                                       (Equitable Defenses)
17           The Counterclaims are barred by the doctrines of acquiescence, estoppel, laches, waiver,
18   unclean hands, unjust enrichment, and/or other equitable defenses that will find support in
19   evidence uncovered during discovery in this action.
20                                  THIRD AFFIRMATIVE DEFENSE
21                                    (Adequacy of Remedy at Law)

22           MITAC America is not entitled to any injunctive relief sought, either preliminarily or

23   permanently, because any injury to MITAC America is neither immediate nor irreparable,
     MITAC America has an adequate remedy at law, the balance of hardships favors no injunctive
24
     relief, and the public interest favors no injunctive relief.
25
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 58
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 59 of 62



                                 FOURTH AFFIRMATIVE DEFENSE
 1                                    (Statute of Limitations)
 2           The Counterclaims are barred, in whole or in part, by the applicable statute(s) of
 3   limitations.
 4                                FIFTH AFFIRMATIVE DEFENSE
 5                                (Independent Duty/Economic Loss)
             The Counterclaims are barred by the doctrines of Independent Duty and/or Economic
 6
     Loss.
 7
 8                                SIXTH AFFIRMATIVE DEFENSE
                                         (Lack of standing)
 9
             The Counterclaims are barred because MITAC America lacks standing to assert injury
10
     based on Bombardier's alleged anticompetitive conduct.
11
                                SEVENTH AFFIRMATIVE DEFENSE
12                                    (Lawful Competition)

13           The Counterclaims are barred by the doctrine of lawful competition.

14                               EIGHTH AFFIRMATIVE DEFENSE
                                  (Unreasonable Restraint Of Trade)
15
             The Counterclaims are barred, in whole or in part, because the relief sought by MITAC
16
     America would constitute an unreasonable restraint of trade.
17
                                  NINTH AFFIRMATIVE DEFENSE
18                                        (No Damages)
19           MITAC America is entitled to no relief because MITAC America has sustained no
20   damage as a result of Bombardier's activities.
21                                TENTH AFFIRMATIVE DEFENSE
                                    (Failure to Mitigate Damages)
22
             MITAC America is entitled to no relief because MITAC America has failed to mitigate
23
     its damages allegedly resulting from Bombardier's purported misconduct.
24
25
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 59
             Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 60 of 62



                                ELEVENTH AFFIRMATIVE DEFENSE
 1                                   (Contributory Negligence)
 2          MITAC America is entitled to no relief because any damages allegedly sustained as a
 3   result of the conduct alleged are in fact proximately caused, in whole or in part, by MITAC
 4   America’s own negligent conduct in attempting to develop and certify the MRJ.
 5                            ADDITIONAL AFFIRMATIVE DEFENSES
 6          Bombardier reserves all affirmative defenses under Rule 8(c) of the Federal Rules of
 7   Civil Procedure and any other defenses, at law or in equity, that may now exist or in the future be
 8   available based on discovery and further factual investigation in this case.
 9          Dated this 13th day of May, 2019.
10

11                                                 CHRISTENSEN O'CONNOR
                                                   JOHNSON KINDNESSPLLC
12
13
14
                                                   s/ John D. Denkenberger
15                                                 John D. Denkenberger, WSBA No.: 25,907
                                                   Brian F. McMahon, WSBA No.: 45,739
16                                                 E. Lindsay Calkins, WSBA No.: 44,127
                                                   Christensen O’Connor Johnson KindnessPLLC
17                                                 1201 Third Avenue, Suite 3600
18                                                 Seattle, WA 98101-3029
                                                   Telephone: 206.682.8100
19                                                 Fax: 206.224.0779
                                                   E-mail: john.denkenberger@cojk.com,
20                                                 brian.mcmahon@cojk.com,
21                                                 lindsay.calkins@cojk.com, litdoc@cojk.com

22                                                 Attorneys for Plaintiff Bombardier Inc.

23
24
25
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 60
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 61 of 62




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on May 13, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                   Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                 PERKINS COIE LLP
     Email:                         Email:                           Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com          MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com      docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com          jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20   Daniel T. Hagen
     KARR TUTTLE CAMPBELL
21   Email: dhagen@karrtuttle.com
     ksagawinia@karrtuttle.com
22

23   Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
     Szymanowski, Laurus Basson, and Cindy Dornéval
24
25
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 61
            Case 2:18-cv-01543-JLR Document 157 Filed 05/13/19 Page 62 of 62




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                            s/ John D. Denkenberger
                                              John D. Denkenberger, WSBA No.: 25,907
 7                                            Brian F. McMahon, WSBA No.: 45,739
                                              E. Lindsay Calkins, WSBA No.: 44,127
 8                                            Christensen O’Connor Johnson KindnessPLLC
 9                                            1201 Third Avenue, Suite 3600
                                              Seattle, WA 98101-3029
10                                            Telephone: 206.682.8100
                                              Fax: 206.224.0779
11                                            E-mail: john.denkenberger@cojk.com,
12                                            brian.mcmahon@cojk.com,
                                              lindsay.calkins@cojk.com, litdoc@cojk.com
13
                                              Attorneys for Plaintiff Bombardier Inc.
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER INC.'S ANSWER TO MITAC
     AMERICA INC.'S COUNTERCLAIMS (2:18-cv-
     01543-JLR) - 62
